               19-23649-rdd       Doc 3428-4       Filed 08/05/21 Entered 08/05/21 15:09:59             Appendix A
                                                       - Part 3 Pg 1 of 148




Purdue Pharma Canada Manufacturing

PPLP entered into an external manufacturing services agreement
with Purdue Pharma Canada, since internal manufacturing of
consumer health products was not a priority for PPLP.
Purdue Pharma Canada was chosen over previous manufacturers,
including Timecaps and Wellspring, due to quality issues from these
previous manufacturers. Also, Purdue Pharma Canada was already
manufacturing similar products for the Canadian market before
entering into a supply agreement with PPLP. These products include
Senokot and Peri-Colace (or “Colace 2 in 1”). Purdue Pharma
Canada also manufactures certain products for Rhodes Pharma.




Source: 2020.06.01 Questions regarding Purdue Pharma Canada and Mundipharma Laboratories GMBH v3.docx
                                                                                                                     300
              19-23649-rdd        Doc 3428-4        Filed 08/05/21 Entered 08/05/21 15:09:59                  Appendix A
                                                        - Part 3 Pg 2 of 148




PPLP and Purdue Pharma Canada Entered Into a Supply
Agreement on September 1, 2009




Note: The supply agreement was amended four times effective as of 1) November 18, 2013; 2) December 31, 2014; 3) December 31, 2016 and 4)
September 10, 2018.
Source: Purdue Pharma (Canada) and Purdue Products L.P. Supply Agreement (September 1, 2009), 1.
                                                                                                                                            301
              19-23649-rdd        Doc 3428-4        Filed 08/05/21 Entered 08/05/21 15:09:59                  Appendix A
                                                        - Part 3 Pg 3 of 148




PPLP and Purdue Pharma Canada Annual Requirements
and Prices, per September 1, 2009 Supply Agreement




Note: The supply agreement was amended four times effective as of 1) November 18, 2013; 2) December 31, 2014; 3) December 31, 2016 and 4)
September 10, 2018.
Source: Purdue Pharma (Canada) and Purdue Products L.P. Supply Agreement (September 1, 2009), 25-26.
                                                                                                                                            302
               19-23649-rdd        Doc 3428-4       Filed 08/05/21 Entered 08/05/21 15:09:59                 Appendix A
                                                        - Part 3 Pg 4 of 148




PPLP and Purdue Pharma Canada Amended the Supply
Agreement Four Times




                   November 18, 2013                                                               August 31, 2015




                   October 19, 2016                                                                  September 10, 2018




Source: Purdue Pharma (Canada) and Purdue Products L.P. Supply Agreement, Amendment #1 (November 18, 2013), 1. Purdue Pharma (Canada) and
Purdue Products L.P. Supply Agreement, Amendment #2 (August 31, 2015), 1. Purdue Pharma (Canada) and Purdue Products L.P. Supply Agreement,
Amendment #3 (October 19, 2016), 1. Purdue Pharma (Canada) and Purdue Products L.P. Supply Agreement, Amendment #4 (September 10, 2018), 1.
                                                                                                                                              303
                                          19-23649-rdd   Doc 3428-4     Filed 08/05/21 Entered 08/05/21 15:09:59     Appendix A
                                                                            - Part 3 Pg 5 of 148




PPLP Paid Purdue Pharma Canada $41MM for Manufacturing and
Packaging Services from September 1, 2011 to September 15, 2019
                                   $6




                                   $5
 Purdue payments ($ in millions)




                                   $4




                                   $3




                                   $2




                                   $1




                                   $0
                                        2009    2010     2011    2012        2013     2014    2015     2016        2017    2018   2019




Source: Intercompany and Non-Cash Transfers Analysis (May 28, 2020), 183.
                                                                                                                                         304
                                                         19-23649-rdd   Doc 3428-4     Filed 08/05/21 Entered 08/05/21 15:09:59          Appendix A
                                                                                           - Part 3 Pg 6 of 148




Avrio Health Paid Purdue Pharma Canada $9.9MM, and PPTI Paid
$31.2MM from September 1, 2011 to September 15, 2019
                                                  $6

                                                                                                               Avrio Health L.P. (formerly Purdue Products L.P.)
                                                                                                               Purdue Pharma Technologies Inc.

                                                  $5
 Avrio Health and PPTI payments ($ in millions)




                                                  $4




                                                  $3




                                                  $2




                                                  $1




                                                  $0
                                                       2009    2010     2011    2012        2013     2014    2015         2016        2017         2018            2019


Source: Purdue Canada Payments from Company 307 Jan 1 2008 to September 15 2019 v2.xlsx, "Pivot for ZP and KZ." Purdue Canada Payments from
Company 409 Jan 1 2008 to September 15 2019 v2.xlsx, "Pivot 409." Intercompany and Non-Cash Transfers Analysis (May 28, 2020), 184-186 and 384.
                                                                                                                                                                          305
      19-23649-rdd   Doc 3428-4   Filed 08/05/21 Entered 08/05/21 15:09:59   Appendix A
                                      - Part 3 Pg 7 of 148




Other: Manufacturing Services
Rhodes Pharma Payments to PPLP for CMO Services (3A)




                                                                                          306
         19-23649-rdd   Doc 3428-4   Filed 08/05/21 Entered 08/05/21 15:09:59   Appendix A
                                         - Part 3 Pg 8 of 148




Rhodes Pharma Paid PPLP $291MM for Contract
Manufacturing Organization (“CMO”) Services
PPLP and Rhodes Pharma (part of the Debtor Group) entered into a contract
manufacturing agreement on October 18, 2010 for PPLP to provide Contract
Manufacturing Organization (“CMO”) services. This agreement covered costs
and a 10% markup on variable costs. Rhodes paid PPLP $291MM for CMO
services from January 1, 2011 to September 15, 2019.
The original agreement covered two forms of Oxycodone – immediate release/
hydrochloride (“IR/HCL”) and acetyl-para-aminophenol (“APAP”). It was later
amended on April 2, 2014; March 29, 2016; and March 19, 2018 to cover seven
additional products.
The nine products covered in the final agreement are: Oxycodone IR/HCL,
Oxycodone APAP, Morphine Sulfate ER, Hydrocodone APAP, MS Contin,
Dexmethyl HCL, Buprenorphine HCL, Hydromorphone HCL, and Buprenorphine
TDS.
The 10% markup on variable costs is reasonable based on an analysis of
comparable companies providing similar services prior to 2017, but PPLP
potentially undercharged Rhodes Pharma for fixed costs. This does not
represent a loss of value since the transfer occurred between two parties within
the Debtor Group.



                                                                                             307
                                           19-23649-rdd     Doc 3428-4   Filed 08/05/21 Entered 08/05/21 15:09:59   Appendix A
                                                                             - Part 3 Pg 9 of 148




Rhodes Pharma Paid PPLP $291MM for CMO Services
From January 1, 2011 to September 15, 2019
                                    $60



                                                                                                                       $51.5

                                    $50
                                                                                                                                 $47.5



                                                                                                            $41.2
 Invoiced amounts ($ in millions)




                                                                                                  $39.2
                                    $40




                                    $30                                     $27.9      $28.3



                                                                 $21.0
                                    $20   $17.7
                                                    $16.3




                                    $10




                                     $0
                                          2011      2012         2013       2014       2015       2016       2017      2018      2019




Source: Intercompany and Non-Cash Transfers Analysis (May 28, 2020), 256.
                                                                                                                                         308
               19-23649-rdd        Doc 3428-4        Filed 08/05/21 Entered 08/05/21 15:09:59                  Appendix A
                                                        - Part 3 Pg 10 of 148




CMO Agreements Between Rhodes Pharma and PPLP
From 2010 to 2018




                    October 18, 2010                                                                   March 29, 2016




                                                                                                      March 19, 2018
                       April 2, 2014

Source: PPLP Rhodes Pharma Contract Manufacturing Agreement (Oct. 18, 2010), at 1. Intercompany and Non-Cash Transfers Analysis (May 28, 2020),
256.
                                                                                                                                                  309
                  19-23649-rdd        Doc 3428-4       Filed 08/05/21 Entered 08/05/21 15:09:59   Appendix A
                                                          - Part 3 Pg 11 of 148




  Products Covered by Agreements

                                          Original                 Amended and          First               Second
                                         Agreement                   Restated        Amendment            Amendment
                                        (October 18,                Agreement         (March 29,           (March 19,
                                           2010)                   (April 2, 2014)      2016)                2018)

Oxycodone IR/HCL                                X                                          X                   X
Oxycodone APAP                                  X                             X            X                   X
Morphine Sulfate ER                                                           X            X                   X
Hydrocodone APAP                                                                           X                   X
MS Contin                                                                                                      X
Dexmethyl HCL                                                                                                  X
Buprenorphine HCL                                                                                              X
Hydromorphone HCL                                                                                              X
Buprenorphine TDS                                                                                              X




  Source: Intercompany and Non-Cash Transfers Analysis (May 28, 2020), 255.
                                                                                                                        310
               19-23649-rdd        Doc 3428-4        Filed 08/05/21 Entered 08/05/21 15:09:59                 Appendix A
                                                        - Part 3 Pg 12 of 148




PPLP Approach to Calculating Charges

PPLP calculated charges using two methods:
     ─ Prior to 2017: PPLP charged variable costs + contribution on fixed
       costs and a 10% markup on this amount
     ─ From 2017 forward: PPLP charged variable costs + $0.01 per tablet for
       fixed costs
It is our understanding that PPLP implemented the charges to
simplify the cost structure and provide costs based on comparable
market prices.




Source: Intercompany and Non-Cash Transfers Analysis (May 28, 2020), 254-264. Discussion with Purdue Pharma employees
                                                                                                                           311
            19-23649-rdd    Doc 3428-4    Filed 08/05/21 Entered 08/05/21 15:09:59   Appendix A
                                             - Part 3 Pg 13 of 148




CMOs: Markup Analysis Using Comparables

10% markup is an arm’s-length markup on cost of service based on
comparables analysis.
    ─ Horst Frisch (transfer pricing advisors) also concluded that this
      transaction was arm’s-length in 2018
This analysis reviewed more than 1,300 potential comparables and
identified eight that are closest to the relevant CMO transactions.
    ─ Interquartile ranges are summarized below

                 2008      2009   2010     2011     2012    2013     2014    2015    2016    2017    2018



Lower Quartile   3.2%      2.8%   3.0%     4.0%     6.8%    7.6%    7.4%     6.3%    6.0%    6.6%    7.0%



   Median        3.9%      4.8%   6.6%     7.9%    10.2%   10.0%    9.8%     9.7%    8.9%    8.4%    8.6%



Upper Quartile   13.9%   15.9%    17.7%    18.6%   17.8%   17.5%    17.1%   17.5%    13.3%   13.6%   13.0%


                                                                                                             312
      19-23649-rdd   Doc 3428-4   Filed 08/05/21 Entered 08/05/21 15:09:59   Appendix A
                                     - Part 3 Pg 14 of 148




Other: Active Pharmaceutical
Ingredients (API)
PPLP Payments to Rhodes Tech for API (3F)




                                                                                          313
              19-23649-rdd      Doc 3428-4       Filed 08/05/21 Entered 08/05/21 15:09:59             Appendix A
                                                    - Part 3 Pg 15 of 148




PPLP Paid Rhodes Tech for Active Pharmaceutical
Ingredients (API)
PPLP paid Rhodes Tech (part of the Debtor Group) $644MM for API purchases
from 2008 to September 15, 2019.
PPLP paid $181MM more than prices charged by              a third-party
supplier, during 2008 through September 15, 2019 for Oxycodone API.
However, there are several strategic and IP-related reasons that may support
the prices PPLP paid to Rhodes for the API. PPLP benefited from having a
dedicated supplier for Oxycodone API under this arrangement. Rhodes Tech
appears to have developed a specific process to produce the OxyContin “low
ABUK” API. ABUK is considered an impurity with FDA-mandated limits and low
ABUK oxycodone is more costly to produce.




Source: Intercompany and Non-Cash Transfers Analysis (May 28, 2020), 290-300. PPLPUCC002734652 9, 10, and 25. Discussion with
supply chain specialist at Purdue Pharma. ABUK stands for an α,β-unsaturated ketone. See, for example, US8703950B2, available at
https://patents.google.com/patent/US8703950B2/en.
                                                                                                                                   314
                19-23649-rdd        Doc 3428-4       Filed 08/05/21 Entered 08/05/21 15:09:59   Appendix A
                                                        - Part 3 Pg 16 of 148




PPLP’s Purchase of API From Rhodes Tech

Purdue purchased several types of API from Rhodes Tech from
2008 to September 15, 2019, including
     ─ Oxycodone hydrochloride
     ─ Hydrocodone bitartrate
     ─ Methylphenidate
     ─ Morphine sulfate USP
     ─ Buprenorphine
     ─ Naloxone HCI dihydrate




Source: Intercompany and Non-Cash Transfers Analysis (May 28, 2020), 290.
                                                                                                             315
                 19-23649-rdd         Doc 3428-4         Filed 08/05/21 Entered 08/05/21 15:09:59                      Appendix A
                                                            - Part 3 Pg 17 of 148




Rhodes Manufactures Oxycodone From Thebaine, a
Narcotic Raw Material
• There are only a handful of suppliers of thebaine
• Former Johnson and Johnson subsidiary, Tasmanian Alkaloids,
  responsible for up to 80% of global thebaine
• U.S. DEA sets quotas for U.S. supplies of Oxycodone
• In 2007, PPLP worked with a number of suppliers of narcotic raw
  material:
    ─
    ─
    ─
    ─
    ─


Source: Johnson and Johnson, “Submission to the Transparency Review of the Therapeutic Goods Administration,“ February 11, 2011, available at
https://www.tga.gov.au/sites/default/files/review-tga-transparency-1101-submission-jjfoc.pdf. Discussion with supply chain specialist at Purdue Pharma.

                                                                                                                                                          316
              19-23649-rdd       Doc 3428-4   Filed 08/05/21 Entered 08/05/21 15:09:59   Appendix A
                                                 - Part 3 Pg 18 of 148




Rhodes Tech Developed a Process for Producing “Low-
ABUK” Oxycodone
• ABUKs are chemical compounds that may carry some cancer risk
• ABUKs are generated during oxycodone production
• FDA requested that industry reduce ABUKs to less than 10 parts
  per million for non-combination products
• According to Rhodes, it was the first to develop a “low-ABUK” form
  of oxycodone, the API in OxyContin
• Low-ABUK form of oxycodone became a key component of
  OxyContin’s IP exclusivity




Source: PPLPUCC002734652 9-12, 17, and 23.
                                                                                                      317
               19-23649-rdd       Doc 3428-4       Filed 08/05/21 Entered 08/05/21 15:09:59                 Appendix A
                                                      - Part 3 Pg 19 of 148




OxyContin (U.S.) Manufacturing Structure


                                                  Rhodes Tech
                                                  Coventry, RI




     Low-ABUK
                                                                                            Payment
    OxyContin API




                                                      PPLP
                                                    Wilson, NC


Source: PPLPUCC002734652, 74. PPLP004403059, 265. Bloomberg Markets, “Rhodes Pharmaceuticals LP - Company Profile and News,” available at
https://www.bloomberg.com/profile/company/0940234D:US.
                                                                                                                                            318
                                                          19-23649-rdd    Doc 3428-4   Filed 08/05/21 Entered 08/05/21 15:09:59   Appendix A
                                                                                          - Part 3 Pg 20 of 148




PPLP’s Purchases of Oxycodone API

                                                25


                                                               22
                                                                          22

                                                     20
                                                20
 Purdue Oxycodone requirements (in thousands)




                                                                                 18
                                                                                         18


                                                                                                 15
                                                15
                                                                                                          14


                                                                                                                  12


                                                10                                                                        9


                                                                                                                                   7

                                                                                                                                          5
                                                5                                                                                                4




                                                0
                                                     2008     2009       2010   2011    2012    2013     2014    2015    2016     2017   2018   2019




Source: 2008-2019 Oxy Gross Sales Units and API Consumption Purdue Only.xlsx, “Summary”.
                                                                                                                                                       319
                                                          19-23649-rdd    Doc 3428-4   Filed 08/05/21 Entered 08/05/21 15:09:59   Appendix A
                                                                                          - Part 3 Pg 21 of 148




PPLP’s Purchases of Oxycodone API, by Supplier

                                                25


                                                               22
                                                                          22
                                                                                                                                         Rhodes Tech
                                                     20         3
                                                                          3
                                                20    0
 Purdue Oxycodone requirements (in thousands)




                                                                                 18
                                                                                         18
                                                                                 2
                                                                                          1
                                                                                                 15
                                                15
                                                                                                          14
                                                                                                  2
                                                                                                          2
                                                                                                                  12
                                                                                                                  0

                                                10   20        20         19                                              9
                                                                                                                          1
                                                                                 16      16
                                                                                                                                   7
                                                                                                 13                                1
                                                                                                          12      12                         5
                                                5                                                                                            1          4
                                                                                                                          8
                                                                                                                                                        1
                                                                                                                                   6
                                                                                                                                             5
                                                                                                                                                        3

                                                0
                                                     2008     2009       2010   2011    2012    2013     2014    2015    2016     2017      2018       2019




Source: 2008-2019 Oxy Gross Sales Units and API Consumption Purdue Only.xlsx, “Summary”.
                                                                                                                                                              320
                                            19-23649-rdd    Doc 3428-4   Filed 08/05/21 Entered 08/05/21 15:09:59   Appendix A
                                                                            - Part 3 Pg 22 of 148




PPLP Paid Rhodes Tech $644MM for API Purchases From
2008 to Sept. 15, 2019
                                    $90



                                    $80          $78

                                          $71              $71
                                    $70
 Payments for API ($ in millions)




                                    $60
                                                                   $54     $54
                                                                                   $53     $52
                                    $50
                                                                                                                           $45    $45
                                                                                                                    $44
                                                                                                            $43

                                    $40
                                                                                                    $34

                                    $30



                                    $20



                                    $10



                                     $0
                                          2008   2009      2010   2011     2012    2013    2014    2015    2016     2017   2018   2019




Source: Intercompany and Non-Cash Transfers Analysis (May 28, 2020), 291.
                                                                                                                                         321
               19-23649-rdd     Doc 3428-4         Filed 08/05/21 Entered 08/05/21 15:09:59   Appendix A
                                                      - Part 3 Pg 23 of 148




Potential Comparables for Assessing Value of
Oxycodone API From Rhodes
Comparison of API prices
• Rhodes Tech charges between $2,500 and $3,300/kg to PPLP
•             charges between $1,500 and $2,800/kg for API based
    on total volume
    ─ Partial supplier to PPLP starting in 2008
The potential overpayment to Rhodes Tech for API can be
calculated based on the            price. This assumes that Purdue
could have obtained all of its Oxycodone from




Source: PPLP       Supply Agreement (Jan. 1, 2008), at 1 and 18.
                                                                                                           322
               19-23649-rdd     Doc 3428-4         Filed 08/05/21 Entered 08/05/21 15:09:59   Appendix A
                                                      - Part 3 Pg 24 of 148




                      Oxycodone Prices for Tiered Volumes




Source: PPLP       Supply Agreement (Jan. 1, 2008), at 1 and 18.
                                                                                                           323
                                     19-23649-rdd         Doc 3428-4        Filed 08/05/21 Entered 08/05/21 15:09:59                    Appendix A
                                                                               - Part 3 Pg 25 of 148




                     Rhodes Tech Prices Compared to Average
                     Oxycodone Prices for Similar Purchase Volumes
                  $4,000

                                         Rhodes Tech

                  $3,500
                                                                                         $3,230      $3,268                                          $3,250

                            $3,025      $3,025      $3,025       $3,025      $3,025
                                                                                                                                         $2,968
                  $3,000


                                                                                                                             $2,500                                $2,550
                                                                                                             $2,500                                  $2,399
                  $2,500
                                                                                                                                         $2,248                   $2,528
Oxycodone price




                                                                                                                              $2,092
                                                                                                                  $1,971
                  $2,000                                                                 $1,865      $1,896
                            $1,771                               $1,798      $1,814
                                        $1,747       $1,753


                  $1,500



                  $1,000



                   $500



                     $0
                             2008        2009        2010         2011        2012        2013        2014            2015     2016       2017        2018        2019

                     Note: To calculate average         price, (a) calculate the market total payment using Noramco Supply Agreement contract terms, and (b) divide the payment by
                     the total Purdue Oxycodone requirements by year.
                     Source: Rhodes Second Amendment to Supply Agreement (Jan. 1, 2015), at 1, 7–8; 2008-2019 Oxy Gross Sales Units and API Consumption Purdue Only.xlsx,
                     “Summary”.
                                                                                                                                                                            324
                19-23649-rdd        Doc 3428-4       Filed 08/05/21 Entered 08/05/21 15:09:59                  Appendix A
                                                        - Part 3 Pg 26 of 148




PPLP Could Have Saved $180MM if It Had Switched From
Rhodes Tech to         for Oxycodone API

•                       has a sliding price scale based on API volume
• If PPLP purchased all of its API from             this would have
  resulted in a lower price for the actual API amounts purchased
  from             in addition to the savings from the volume
  purchased from Rhodes Tech
• PPLP could have paid less by switching to                                                                      for all of its
  Oxycodone API
                                              Actual Price Paid                Market Price for
                                                                                                               Potential Savings
               Supplier                        for Oxycodone                    Oxycodone
                                                                                                                Amounts ($MM)
                                                    ($MM)                      Volume ($MM)
    Rhodes Tech Volume
                                                        $452                            $285                             $167
    Switched to
    Price savings on
                                                         $41                             $28                              $13
    Purchases
    Total                                               $493                            $313                             $180

Source: Intercompany and Non-Cash Transfers Analysis (May 28, 2020), 291.; Rhodes Second Amendment to Supply Agreement (Jan. 1, 2015), at 1, 7–8; 2008-
2019 Oxy Gross Sales Units and API Consumption Purdue Only.xlsx, “Summary”.
                                                                                                                                                  325
                                                            19-23649-rdd        Doc 3428-4       Filed 08/05/21 Entered 08/05/21 15:09:59      Appendix A
                                                                                                    - Part 3 Pg 27 of 148




                                            PPLP’s Estimated API Cost Differential Based on
                                                    Prices
                                            $90

                                                                                                                        Total amount to Rhodes: $644MM
                                            $80                 $78                                                     Total market amount: $463MM
                                                                                                                        Total difference amount: $181MM
                                                    $71                     $71
                                            $70
Estimated API differences ($ in millions)




                                                                                                                                                  Difference amount
                                                                $28
                                                                                                                                                  Market amount
                                            $60
                                                    $25
                                                                            $27        $54         $54
                                                                                                               $53      $52
                                            $50
                                                                                                                                                $44       $45         $45
                                                                                                                                        $43                            $0
                                                                                       $22         $21         $20      $18                                $4
                                                                                                                                         $4      $5
                                            $40
                                                                                                                                $34

                                            $30                                                                                  $6

                                                                $50
                                                    $46                     $43                                                                                       $45
                                            $20                                                                                         $39     $40       $41
                                                                                       $32         $34         $33      $34
                                                                                                                                $28
                                            $10


                                             $0
                                                    2008       2009        2010        2011       2012        2013      2014    2015    2016    2017      2018        2019



                                            Source: Intercompany and Non-Cash Transfers Analysis (May 28, 2020), 291.

                                                                                                                                                                             326
               19-23649-rdd        Doc 3428-4        Filed 08/05/21 Entered 08/05/21 15:09:59                 Appendix A
                                                        - Part 3 Pg 28 of 148




There May be Strategic Reasons for PPLP’s Reliance on
Rhodes Tech for Oxycodone API Purchases
• Value to PPLP of Rhodes Tech’s low-ABUK technology
     ─ This applies to Rhodes Tech-PPLP and PPLP-foreign IACs
       transactions
     ─ According to Rhodes Tech, it was never explicitly compensated by
       PPLP for its low-ABUK IP
          Rhodes Tech internal valuation of its low-ABUK IP is within the range
           of the           royalty (4%)
          PPLP’s view is that the excess API cost compensated Rhodes for its
           IP
• PPLP benefited from having a dedicated oxycodone API supplier
     ─ PPLP has litigated its low-ABUK patents with other API producers
     ─ There are few API suppliers due to the DEA-imposed oxycodone quota
• It is our understanding that PPLP relied on            historically to
  prevent supply disruptions (i.e., having an alternate supplier in case
  Rhodes Tech could not support PPLP for some reason)


Source: PPLPUCC002734652 9-12, 17, 23, 25, 52, and 66. Intercompany and Non-Cash Transfers Analysis (May 28, 2020), 290-300.
                                                                                                                               327
      19-23649-rdd   Doc 3428-4   Filed 08/05/21 Entered 08/05/21 15:09:59   Appendix A
                                     - Part 3 Pg 29 of 148




Other: Active Pharmaceutical
Ingredients (API)
IACs (Bard) Payments to Rhodes Tech for API (2A)




                                                                                          328
        19-23649-rdd   Doc 3428-4   Filed 08/05/21 Entered 08/05/21 15:09:59   Appendix A
                                       - Part 3 Pg 30 of 148




IACs Including Bard Purchased $141MM of API From
Rhodes Tech
From 2008 to September 15, 2019, certain IACs, including Bard
Pharmaceuticals Limited (“Bard,” a subsidiary of Napp Pharmaceuticals
Limited), paid $141MM to Rhodes Tech for API. Specifically, Bard paid
Rhodes Tech $129MM for oxycodone hydrochloride from 2008 to
September 15, 2019 and naloxone HCI dihydrate from 2016 to 2017.
Bard may have paid Rhodes $19MM more than the price from an alternative
third-party API supplier.                , an alternative API supplier,
offered substantially lower cost oxycodone than Rhodes Tech. Therefore,
Rhodes Tech (part of the Debtor Group) was not disadvantaged by this
transaction.




                                                                                            329
                19-23649-rdd        Doc 3428-4        Filed 08/05/21 Entered 08/05/21 15:09:59                  Appendix A
                                                         - Part 3 Pg 31 of 148




IACs Including Bard Purchased $141MM of API From
Rhodes Tech
In addition to Bard, Rhodes Tech sold API to the following IACs:
     ─ The P.F. Laboratories Inc. (“P.F. Labs”)
     ─ Napp Pharmaceuticals Limited (“Napp”)
     ─ Purdue Pharma Inc. (Canada)
     ─ Rafa Laboratories Limited
     ─ Modi Mundipharma Private Limited
     ─ Mundipharma Research Limited
There are no formal agreements between Rhodes Tech and any IAC for
these API purchases. The API prices were determined based on
“historical market prices.”
Rhodes Tech and Bard negotiated an annual price by referencing the
price                charged Bard for oxycodone hydrochloride.
There was no annual minimum quantity of API that Bard needed to
purchase.

Source: Intercompany and Non-Cash Transfers Analysis (May 28, 2020), 229-243. IAC Agreements for Transaction Committee Review (Aug. 8, 2019), 8.
                                                                                                                                                   330
                                            19-23649-rdd        Doc 3428-4        Filed 08/05/21 Entered 08/05/21 15:09:59   Appendix A
                                                                                     - Part 3 Pg 32 of 148




Rhodes Tech Charged Bard and Other IACs $141MM for
API Purchases from 2008 to Sept. 15, 2019
                                    $25

                                             Mundipharma Research Limited ($0.4mm)
                                             Modi-Mundi Pharma Pvt. Ltd. ($0.1mm)
                                             Rafa Laboratories Limited ($2.2mm)

                                    $20      Purdue Pharma Inc. (Canada) ($2.0mm)
                                             Napp Pharmaceuticals Limited ($1.9mm)
                                             The P.F. Laboratories ($4.8mm)
 Invoiced amounts ($ in millions)




                                             Bard Pharmaceuticals Limited ($129.3mm)

                                    $15




                                    $10




                                     $5




                                     $0
                                          2008     2009       2010        2011       2012   2013    2014    2015    2016     2017   2018   2019




Source: Intercompany and Non-Cash Transfers Analysis (May 28, 2020), 234.
                                                                                                                                                  331
                                            19-23649-rdd    Doc 3428-4     Filed 08/05/21 Entered 08/05/21 15:09:59   Appendix A
                                                                              - Part 3 Pg 33 of 148




Rhodes Tech Charged Bard $129MM for API Purchases
From 2008 to Sept. 15, 2019
                                    $25




                                                                                                                      $19.9
                                    $20
 Invoiced amounts ($ in millions)




                                    $15                                                                      $14.6

                                                                   $13.0
                                                                             $12.1
                                                           $11.7                             $11.5                            $11.4
                                                                                                     $10.4
                                    $10                                                                                               $9.4




                                                 $6.1                                $5.9

                                     $5
                                          $3.3




                                     $0
                                          2008   2009      2010    2011      2012    2013    2014    2015    2016     2017    2018    2019




Source: Intercompany and Non-Cash Transfers Analysis (May 28, 2020), 234.
                                                                                                                                             332
                                                     19-23649-rdd            Doc 3428-4     Filed 08/05/21 Entered 08/05/21 15:09:59   Appendix A
                                                                                               - Part 3 Pg 34 of 148




API Prices Paid by Bard to Rhodes Tech May Have Been
$19MM Higher Than Third-Party Supplier Prices
                                             $25
                                                   Total amounts to Rhodes: $129MM
                                                   Total amounts to third parties: $110MM
                                                   Total potential difference: $19MM

                                                                                                                                       $19.9
                                             $20
                                                          Difference
 Estimated API differences ($ in millions)




                                                          Amounts to third party                                                       $4.5



                                             $15                                                                              $14.6

                                                                                   $13.0
                                                                                              $12.1                           $3.0
                                                                           $11.7                              $11.5                            $11.4
                                                                                                              $0.7    $10.4
                                             $10                                                                       $0.5                            $9.4
                                                                                                                                               $4.5

                                                                                                                                       $15.4
                                                                $6.1               $13.0              $5.9                                             $5.7
                                                                           $11.7              $12.1                           $11.6
                                                                                                              $10.8
                                              $5                                                                      $9.9
                                                   $3.3
                                                                                                                                               $6.8
                                                                $6.1                                  $5.9

                                                   $3.3                                                                                                $3.7

                                              $0
                                                   2008         2009       2010    2011       2012    2013    2014    2015    2016     2017    2018    2019



Source: Intercompany and Non-Cash Transfers Analysis (May 28, 2020), 234. PPLPC029000678144, 8. PPLP data.
                                                                                                                                                              333
       19-23649-rdd   Doc 3428-4   Filed 08/05/21 Entered 08/05/21 15:09:59   Appendix A
                                      - Part 3 Pg 35 of 148




Other: Admin Services
Internal Audit, Environmental, Health, Safety, and Security
Services Provided by PPTI to PPLP (1C)




                                                                                           334
        19-23649-rdd   Doc 3428-4   Filed 08/05/21 Entered 08/05/21 15:09:59   Appendix A
                                       - Part 3 Pg 36 of 148




Internal Audit, Environmental, Health, Safety, and Security Services
Provided by Purdue Pharma Technologies Inc. (“PPTI”) to PPLP

Between 2008 and December 15, 2015, PPLP paid PPTI $100.1MM. PPLP
paid $56.6MM for security services, $38.5MM for Environmental Health and
Safety (“EHS”) services, and $5MM for internal auditing.
A review of the line item charges for services provided by PPTI to PPLP
show that these tie out with the reported cost payments.
PPLP paid costs plus a markup of 10%. Our analysis of the markups earned
by comparable companies suggests that the 10% markup for EHS and
internal audit services is reasonable. However, we conclude that PPLP paid
PPTI $4.8MM in excess (i.e., above arm’s-length) markups on security
services and outsourced services from 2008–2015 based on market
benchmarks.




                                                                                            335
                19-23649-rdd        Doc 3428-4       Filed 08/05/21 Entered 08/05/21 15:09:59                  Appendix A
                                                        - Part 3 Pg 37 of 148




Services Provided by PPTI to PPLP

• Security services
     ─ Services include security guards, investigations, and outsourced consulting
     ─ PPLP paid PPTI costs and expenses plus 10% markup under the parties’
       agreement
• EHS services
     ─ Services include waste treatment, wellness programs, onsite doctors and
       nurses, safety supplies, and outsourced environmental services
     ─ No formal agreement, but PPLP appears to have paid for these services at cost
       plus 10% markup, based on Purdue internal documents and SAP extracts
       reviewed by AlixPartners
• Internal audit service
     ─ Services include salaries, training programs, and travel
     ─ No formal agreement, but PPLP appears to have paid for these services at cost
       plus 10% markup, based on Purdue internal documents and SAP extracts
       reviewed by AlixPartners

Source: Intercompany and Non-Cash Transfers Analysis (May 28, 2020), 84–93; Security 2008 – 2015.xlsx, “Summary”; EHS 2008 – 20015.xlsx, “Summary”;
Internal Audit 2008 – 2015.xlsx, “Summary.”

                                                                                                                                                  336
                                               19-23649-rdd   Doc 3428-4     Filed 08/05/21 Entered 08/05/21 15:09:59      Appendix A
                                                                                - Part 3 Pg 38 of 148




Internal Audit, Environmental, Health, Safety, and
Security Services Provided by PPTI to PPLP (1C)
                                         $19
                                                                                                                                Internal audit charges
                                                                                                                                EHS charges
                                         $17
                                                                                                                                Security charges

                                                                                     $0.7                    Total internal audit charges: $56.6MM
                                         $15
                                                                      $0.8                       $0.8        Total EHS charges: $38.5MM
                                                                                                             Total security charges: $5.0MM
 PPLP payments to PPTI ($ in millions)




                                         $13              $0.5
                                               $0.2
                                                                                     $6.7
                                         $11                          $6.0                       $6.1         $1.0
                                                          $5.4
                                               $4.6
                                          $9
                                                                                                              $3.6            $0.5            $0.6


                                          $7                                                                                                  $2.9
                                                                                                                              $3.1


                                          $5
                                                                      $8.1           $8.2        $7.9
                                               $7.5       $7.5
                                                                                                              $6.9
                                          $3
                                                                                                                              $5.2            $5.4


                                          $1


                                               2008       2009        2010           2011        2012        2013            2014             2015
                                         -$1



Source: Security 2008 – 2015.xlsx, “Summary”; EHS 2008 – 20015.xlsx, “Summary”; Internal Audit 2008 – 2015.xlsx, “Summary.”
                                                                                                                                                         337
               19-23649-rdd        Doc 3428-4        Filed 08/05/21 Entered 08/05/21 15:09:59          Appendix A
                                                        - Part 3 Pg 39 of 148




Range of Differences for All Services



                                                                                Potential Difference         Difference
                            Description
                                                                                    Description             Amount ($MM)

                                                                              Markup amounts above
 10% markup for security services appears to be
                                                                              the annual median
 above an arm’s-length amount, and a median                                                                         $2.4
                                                                              comparable markup for
 markup based on comparables is used instead
                                                                              security services


 Markup for security services, EHS, and internal
                                                                              Above difference +
 audit services is reasonable for regular charges,
                                                                              markup amounts on                     $4.8
 but markups on payments for outsourced services
                                                                              outsourced services
 are above arm’s-length amounts




Source: Intercompany and Non-Cash Transfers Analysis (May 28, 2020), 84–93.

                                                                                                                           338
                              19-23649-rdd           Doc 3428-4           Filed 08/05/21 Entered 08/05/21 15:09:59                        Appendix A
                                                                             - Part 3 Pg 40 of 148




           Range of Potential Differences in Amounts for All
           Services

Service         Difference                                                                                                Potential Difference          Difference
                                                                Description
Charge             Type                                                                                                       Description              Amount ($MM)


                                    10% markup for security services is above an arm’s-                            Markup amounts above the
                       1            length amount, and a median markup based on                                    annual median comparable                $2.4
                                    comparables is used instead                                                    markup for security services

Security
                                    Markup for security services is reasonable for normal
                                                                                                                   Above difference + markup
                       2            charges, but markups on payments for outsourced                                                                        $3.5
                                                                                                                   amounts on outsourced services
                                    services are above arm’s-length amounts



                                    Markup for EHS services is reasonable for normal
                                                                                                                   Markup amounts on outsourced
  EHS                  2            charges, but markups on payments for outsourced                                                                        $1.3
                                                                                                                   services
                                    services are above arm’s-length amounts



                                    Markup for internal audit services is reasonable for
Internal                                                                                                           Markup amounts on outsourced
                       2            normal charges, but markups on payments for                                                                           $0.05
 Audit                                                                                                             services
                                    outsourced services are above arm’s-length amounts




Source: Intercompany and Non-Cash Transfers Analysis (May 28, 2020), 84–93. Security 2008 – 2015.xlsx, “Summary.”
Note: The 10% markup amounts for EHS and internal audit are reasonable, so the difference in scenario one for these two services is $0.
                                                                                                                                                                  339
                19-23649-rdd        Doc 3428-4   Filed 08/05/21 Entered 08/05/21 15:09:59   Appendix A
                                                    - Part 3 Pg 41 of 148




Example Line Items for Security Services Provided by
PPTI for 2010
Total security expenditure in 2010 was $8.1MM, including $7.7MM in
operating expenses and markups and $0.3MM in net adjustments.




Source: Security 2008 – 2015.xlsx, “Summary.”
                                                                                                         340
                                                19-23649-rdd       Doc 3428-4         Filed 08/05/21 Entered 08/05/21 15:09:59   Appendix A
                                                                                         - Part 3 Pg 42 of 148




Summary of Security Charges by Type and Year

                                         $11
                                                                                                                                   Markup
                                               Total markups: $5.2MM
                                               Total other: $6.2MM                                                                 Other
                                               Total grants: $4.2MM                                                                Grants
                                               Total outsourced services: $19.1MM                                                  Outsourced services
                                          $9   Total salary: $22.1MM                                                               Salary
 PPLP payments to PPTI ($ in millions)




                                                                                              $0.7        $0.7
                                                               $0.7
                                                $0.7                           $0.7
                                          $7                                                  $1.0
                                                               $0.7                                       $0.9
                                                $0.8                           $0.7                                   $0.6
                                                               $0.5                                       $0.6
                                                                               $0.6           $0.7                    $0.8
                                                $0.5

                                                                                                                      $0.6                        $0.5
                                          $5                                                                                       $0.5
                                                                                                                                                  $0.6
                                                               $3.0                           $2.6        $2.8                     $0.7
                                                $3.0                           $2.7
                                                                                                                                                  $0.4
                                                                                                                      $2.2         $0.3

                                          $3                                                                                       $1.4           $1.5




                                                               $2.9            $2.9           $3.1        $3.0
                                                $2.7                                                                  $2.8
                                                                                                                                   $2.3           $2.4
                                          $1



                                                2008           2009            2010           2011        2012        2013        2014            2015

                                         -$1




Source: Security 2008 – 2015.xlsx, “Summary.”
                                                                                                                                                         341
                                                19-23649-rdd          Doc 3428-4         Filed 08/05/21 Entered 08/05/21 15:09:59      Appendix A
                                                                                            - Part 3 Pg 43 of 148




Summary of Security Charges by Location and Type

                                         $30

                                                Markup                       Total markups: $5.2MM
                                                Other                        Total other: $6.2MM
                                                Grants                       Total grants: $4.2MM                                     $2.5
                                         $25    Outsourced services          Total outsourced services: $19.1MM
                                                                             Total salary: $22.1MM
                                                Salary                                                                                $3.2
 PPLP payments to PPTI ($ in millions)




                                         $20                                                                                          $4.2



                                                                                                                                      $2.7
                                         $15




                                         $10
                                                                      $0.8
                                                                                                                                     $14.9
                                                                      $1.1
                                                 $0.5                                     $0.6
                                          $5                                              $0.5              $0.5
                                                 $0.5
                                                                      $4.6                                  $0.2     $0.3
                                                 $3.2                                     $4.0             $3.1      $0.6                            $6.1
                                                                                                                     $1.4
                                                 $1.2                 $2.1                                           $1.5                            $0.1
                                                                                          $1.0             $1.3
                                          $0
                                               Discovery          Wilson                 Totowa           Rhodes   Stamford         Corporate       Durham


Source: Security 2008 – 2015.xlsx, “Summary.”
Note: Corporate includes security for corporate level employees.
                                                                                                                                                             342
         19-23649-rdd    Doc 3428-4    Filed 08/05/21 Entered 08/05/21 15:09:59   Appendix A
                                          - Part 3 Pg 44 of 148




Comparables Analysis Suggests 10% Markup for Security
Services is Above Arm’s-Length Amounts
• Markup of 10% was higher than markups earned by comparables
• Reviewed a set of 208 firms and identified nine companies broadly
  comparable to the security services provided
  ─ Range between -3.5% and 7.5%
  ─ Markup of 10% is consistently outside the range of returns
  ─ Interquartile range is summarized below

                        2008    2009        2010      2011      2012      2013      2014       2015


   Lower Quartile       3.8%    5.4%        4.9%      1.3%     -3.5%     -1.5%     2.1%        3.2%

      Median            5.8%    6.8%        6.9%      5.0%      4.2%      4.6%     4.1%        3.6%

   Upper Quartile       6.5%    7.0%        7.5%      6.8%      5.5%      5.0%     6.7%        7.3%




                                                                                                      343
                                               19-23649-rdd      Doc 3428-4     Filed 08/05/21 Entered 08/05/21 15:09:59   Appendix A
                                                                                   - Part 3 Pg 45 of 148




Compared to the Median Comparable Markup, 10% Markup on
Security Services Suggests a Difference of $2.4MM
                                         $9

                                                                                                                       Difference

                                         $8                              $0.2                                          Appropriate markup
                                                                                        $0.4
                                                                                                    $0.4               Total paid, excluding markup
                                              $0.3        $0.2           $0.5           $0.4
                                         $7                                                        $0.3
                                              $0.4        $0.5                                                  $0.3
 PPLP payments to PPTI ($ in millions)




                                                                                                                $0.3
                                         $6

                                                                                                                                               $0.3
                                                                                                                             $0.3
                                         $5
                                                                                                                                               $0.2
                                                                                                                             $0.2


                                         $4
                                                                         $7.4           $7.4
                                                                                                    $7.2
                                              $6.8        $6.8
                                                                                                                $6.3
                                         $3

                                                                                                                             $4.7              $4.9
                                         $2



                                         $1



                                         $0
                                              2008       2009            2010          2011         2012        2013         2014             2015




Source: Intercompany and Non-Cash Transfers Analysis (May 28, 2020), 84-93.
                                                                                                                                                      344
                19-23649-rdd        Doc 3428-4       Filed 08/05/21 Entered 08/05/21 15:09:59        Appendix A
                                                        - Part 3 Pg 46 of 148




Range of Differences for Security Services


   Difference                                                                                              Difference
                                      Description                              Difference Description
      Type                                                                                                Amount ($MM)

                        10% markup for security
                        services is above arm’s-length                        Markup amounts above the
           1            amount, and a median markup                           annual median security              $2.4
                        based on comparables should                           comparable markup
                        be used instead
                        The markup for security
                        services is reasonable for
                                                                              Above difference + Markup
                        normal charges, but markups on
           2                                                                  amounts on outsourced               $3.5
                        payments for outsourced
                                                                              services
                        services are above arm’s-length
                        amounts




Source: Intercompany and Non-Cash Transfers Analysis (May 28, 2020), 84-93.
                                                                                                                         345
               19-23649-rdd        Doc 3428-4   Filed 08/05/21 Entered 08/05/21 15:09:59   Appendix A
                                                   - Part 3 Pg 47 of 148




Example Line Items for EHS Services Provided by PPTI
for 2010
Total EHS expenditure in 2010 was $6.0MM, including $5.8MM in
operating expenses and markups and $0.2MM in net adjustments.




Source: EHS 2008 – 2015.xlsx, “Summary.”
                                                                                                        346
                                               19-23649-rdd      Doc 3428-4     Filed 08/05/21 Entered 08/05/21 15:09:59     Appendix A
                                                                                   - Part 3 Pg 48 of 148




Summary of EHS Charges by Type and Year

                                         $8
                                                                                                                                  Markup
                                                                                                                                  Other
                                                                                                                                  Outsourced services
                                         $7
                                                                                                                                  Salary

                                                                                        $0.6
                                                                                                                Total markups: $3.5MM
                                         $6                                                                     Total other: $8.4MM
 PPLP payments to PPTI ($ in millions)




                                                                                                    $0.6        Total outsourced services: $12.9MM
                                                                         $0.5                                   Total salary: $13.8MM
                                                          $0.5                          $1.4
                                         $5                              $0.6                       $1.4
                                              $0.4        $1.3

                                         $4   $0.9

                                                                                        $2.6                    $0.3
                                                                         $2.9                       $2.1
                                         $3                                                                                    $0.3
                                                          $2.0                                                  $1.0                            $0.3
                                              $1.6
                                                                                                                               $0.8
                                                                                                                                                $1.0
                                         $2
                                                                                                                $0.8
                                                                                                                               $0.6
                                                                                                                                                $0.3

                                         $1                                             $2.1        $2.1
                                              $1.9        $1.8           $1.8
                                                                                                                $1.4           $1.4             $1.4


                                         $0
                                              2008       2009            2010          2011         2012        2013           2014            2015




Source: EHS 2008 – 2015.xlsx, “Summary.”
                                                                                                                                                        347
                                                19-23649-rdd        Doc 3428-4      Filed 08/05/21 Entered 08/05/21 15:09:59      Appendix A
                                                                                       - Part 3 Pg 49 of 148




Summary of EHS Charges by Location and Type

                                         $16
                                                  Markup
                                                  Other
                                                  Outsourced services
                                         $14
                                                  Salary                                                   $1.5

                                               Total markups: $3.5MM
                                                                                          $1.2
                                         $12   Total other: $8.4MM
 PPLP payments to PPTI ($ in millions)




                                               Total outsourced services: $12.9MM                          $3.1
                                               Total salary: $13.8MM                      $1.5

                                         $10

                                                                                                           $1.8

                                          $8

                                                                                          $6.8

                                          $6



                                          $4                                                               $8.1
                                                                         $0.3
                                                                         $0.3
                                                   $0.2                  $0.6                                              $0.2
                                          $2
                                                   $0.1                                   $3.5                             $0.3

                                                   $1.5                  $1.9                                              $1.2
                                                                                                                                                $0.0
                                          $0                                                                               $0.3                 $0.0
                                                 Discovery              Wilson           Rhodes          Corporate        Totowa               Durham



Source: EHS 2008 – 2015.xlsx, “Summary.”
Note: Excludes Durham location, which was associated with $2,172 of payments.
                                                                                                                                                        348
                19-23649-rdd         Doc 3428-4        Filed 08/05/21 Entered 08/05/21 15:09:59                   Appendix A
                                                          - Part 3 Pg 50 of 148




Comparables Analysis Suggests 10% Markup for EHS
Services Was Reasonable
• Markup of 10% is an arm’s-length markup on cost of service
  based on our analysis
     ─ Horst Frisch (transfer pricing advisors) also performed a comparables
       analysis in 2016 and concluded that the PPTI markup is reasonable
• Reviewed more than 192 potential comparables and identified 7
  that are closest to the relevant back office transactions
     ─ Interquartile range of comparable markups is summarized below


                                   2008         2009          2010          2011          2012          2013          2014     2015


        Lower Quartile            5.4%          6.3%          5.4%          5.1%          4.3%          1.5%         0.7%      0.4%


             Median               9.5%         12.0%         11.8%         10.9%          8.8%          6.2%         6.4%      6.6%


        Upper Quartile           13.9%         13.8%         29.3%         21.0%         13.3%         13.2%         13.4%     13.0%

Source: Horst Frisch, “Economic Analysis of the Services Performed by Purdue Pharma Technology Inc.,” (August 15, 2016).
                                                                                                                                       349
                19-23649-rdd          Doc 3428-4        Filed 08/05/21 Entered 08/05/21 15:09:59                      Appendix A
                                                           - Part 3 Pg 51 of 148




Difference for EHS Services




   Difference                                                                                                                  Difference
                                        Description                              Difference Description
      Type                                                                                                                    Amount ($MM)



                        The markup for EHS services is
                        reasonable for normal charges,
                                                                               Markup amounts on
           2            but markups on payments for                                                                                   $1.3
                                                                               outsourced services
                        outsourced services are above
                        arm’s-length amounts




Source: Intercompany and Non-Cash Transfers Analysis (May 28, 2020), 84-93. EHS 2008 – 2015.xlsx, “Summary.”
Note: (1) The 10% markup amounts for EHS and internal audit are reasonable, so the difference in scenario one for these two services is $0.
                                                                                                                                              350
                19-23649-rdd         Doc 3428-4       Filed 08/05/21 Entered 08/05/21 15:09:59   Appendix A
                                                         - Part 3 Pg 52 of 148




Example Line Items for Internal Audit Services Provided
by PPTI for 2010
Total internal audit expenditure in 2010 was $0.55MM, including $0.50MM in
operating expenses and markups and $0.05MM in net adjustments.




Source: Internal Audit 2008 – 2015.xlsx, “Summary.”
                                                                                                              351
                                                  19-23649-rdd       Doc 3428-4           Filed 08/05/21 Entered 08/05/21 15:09:59   Appendix A
                                                                                             - Part 3 Pg 53 of 148




Summary of Internal Audit Charges by Type and Year

                                         $1.4
                                                Markup
                                                Other
                                                Outside services (management revisions)
                                         $1.2   Salary

                                                Total markups: $0.45MM
                                                Total other: $0.12MM
 PPLP payments to PPTI ($ in millions)




                                         $1.0   Total outside services: $0.47MM
                                                Total salary: $3.88MM
                                                                                                                          $0.09
                                                                                                                          $0.03
                                         $0.8
                                                                                                                           $0.2
                                                                                  $0.07                       $0.07
                                                                                                  $0.07
                                                                                  $0.02           $0.02       $0.02
                                         $0.6
                                                                                                                                                  $0.05
                                                                                                                                      $0.05       $0.01
                                                                 $0.04
                                                                 $0.01                                                                $0.01
                                         $0.4                                                                                                     $0.1
                                                                                                                                       $0.2
                                                                                  $0.64           $0.64       $0.65       $0.68

                                                  $0.02
                                         $0.2     $0.01          $0.44
                                                                                                                                                  $0.35
                                                                                                                                      $0.29
                                                  $0.20

                                         $0.0
                                                  2008            2009            2010            2011        2012        2013        2014        2015




Source: Internal Audit 2008 – 2015.xlsx, “Summary.”
                                                                                                                                                          352
          19-23649-rdd   Doc 3428-4   Filed 08/05/21 Entered 08/05/21 15:09:59   Appendix A
                                         - Part 3 Pg 54 of 148




Comparables Analysis Suggests 10% Markup for Internal
Audit Services Was Reasonable
• Markup of 10% is an arm’s-length markup on cost of service
  based on our analysis
• Reviewed more than 123 potential comparables and identified
  eight that are closest to the relevant internal audit transactions
  ─ Interquartile range is summarized below


                     2008      2009      2010      2011      2012      2013      2014         2015



    Lower Quartile   7.3%      5.9%      4.4%      4.6%      4.9%      6.1%      6.8%     8.8%



       Median        9.1%      8.5%      8.8%      7.2%      7.3%      7.5%      8.5%     10.1%



    Upper Quartile   15.1%    13.9%     10.8%     11.4%     14.4%     15.3%      13.6%    12.5%




                                                                                                     353
                19-23649-rdd          Doc 3428-4        Filed 08/05/21 Entered 08/05/21 15:09:59                      Appendix A
                                                           - Part 3 Pg 55 of 148




Difference for Internal Audit Services




   Difference                                                                                                                  Difference
                                        Description                              Difference Description
      Type                                                                                                                    Amount ($MM)


                         The markup for internal audit
                         services is reasonable for
                         normal charges, but markups on                        Markup amounts on
           2                                                                                                                         $0.05
                         payments for outsourced                               outsourced services
                         services are above arm’s-length
                         amounts




Source: Intercompany and Non-Cash Transfers Analysis (May 28, 2020), 84-93. Internal Audit 2008 – 2015.xlsx, “Summary.”
Note: (1) The 10% markup amounts for EHS and internal audit are reasonable, so the difference in scenario one for these two services is $0.
                                                                                                                                              354
      19-23649-rdd   Doc 3428-4   Filed 08/05/21 Entered 08/05/21 15:09:59   Appendix A
                                     - Part 3 Pg 56 of 148




Other: Admin Services
Transfer from PPLP to TXP Services Inc. for Financial and
Tax Services (1G)




                                                                                          355
        19-23649-rdd   Doc 3428-4   Filed 08/05/21 Entered 08/05/21 15:09:59   Appendix A
                                       - Part 3 Pg 57 of 148




PPLP Payments to TXP Services Inc. (“TXP”) for Financial
and Tax Services
PPLP paid $20.0MM to TXP from January 2008 to September 15, 2019
under a tax services agreement. Pursuant to this agreement, TXP
performed accounting, tax-related, and administrative services for PPLP
and various IACs.
From January 2008 through July 2018, the agreement’s payment structure
included costs and expenses, plus a 10% markup. From July 2018 onward,
the payment structure was revised to be a fixed-fee.
TXP’s markup of 10% is a reasonable markup on its cost of service, based
on an analysis of comparable companies providing similar services.




                                                                                            356
                  19-23649-rdd         Doc 3428-4         Filed 08/05/21 Entered 08/05/21 15:09:59                     Appendix A
                                                             - Part 3 Pg 58 of 148




 PPLP Payments to TXP for Financial and Tax Services

 TXP and PPLP agreed on a payment structure in January 2008
      ─ TXP charged PPLP its costs and expenses, plus a 10% markup, as agreed




 TXP and PPLP revised their payment structure in July 2018
      ─ TXP charged PPLP a fixed-fee, so no further markups were calculated




Source: AlixPartners, Intercompany and Non-Cash Transfers Analysis (May 28, 2020), 28, 121–132. May 6, 2020 discussion with Purdue. TXP, “TXP
clients.xlsx,” tab “Reporting Entities at 06.01,” August 15, 2019; Tax Services Agreement effective as of January 1, 2008 by and between Purdue Products
L.P. and TXP Services Inc., p. 2. Services Agreement effective as of January 1, 2018 by and between Purdue Pharma L.P. and TXP Services.


                                                                                                                                                           357
                                         19-23649-rdd    Doc 3428-4             Filed 08/05/21 Entered 08/05/21 15:09:59   Appendix A
                                                                                   - Part 3 Pg 59 of 148




      PPLP Payments, Including Markups, to TXP Services
      During 2008 through September 15, 2019: $20.0MM
                           $3.0
                                     Costs & Expenses          Service charge

                                                                                                                                           $2.6
                                                                                                                                   $2.5
                           $2.5
                                                                                                                                   $0.1




                           $2.0                         $1.9         $1.9        $1.9    $1.8
Payments ($ in millions)




                                                        $0.2         $0.2        $0.2    $0.2
                                                                                                                           $1.6

                           $1.5                                                                                   $1.4     $0.1
                                                                                                 $1.3     $1.2    $0.1
                                                                                                                                           $2.6
                                                                                                 $0.1     $0.1
                                                                                                                                   $2.4
                                  $1.0
                                             $1.0
                           $1.0   $0.1
                                             $0.1
                                                        $1.7          $1.7       $1.7     $1.7
                                                                                                                           $1.4
                                                                                                                  $1.3
                                                                                                  $1.1    $1.1
                           $0.5   $0.9        $0.9




                           $0.0
                                  2008       2009       2010         2011        2012    2013    2014    2015     2016     2017    2018    2019



Source: AlixPartners, Intercompany and Non-Cash Transfers Analysis (May 28, 2020), 28, 125.
Note: We understand that, in late 2018, Purdue paid an additional 0.75% on their 2016 costs and expenses, resulting in a $9,530 true-up.
                                                                                                                                                  358
                 19-23649-rdd        Doc 3428-4        Filed 08/05/21 Entered 08/05/21 15:09:59                   Appendix A
                                                          - Part 3 Pg 60 of 148




 PPLP Payments to TXP for Financial and Tax Services

 PPLP paid $20.0MM to TXP from January 2008 to September 15, 2019
 under a tax services agreement. There was an allocation of costs among
 the IACs. While we do not have sufficient information to fully assess the
 cost allocation, given the size of PPLP relative to other IACs, the allocation
 seems reasonable.
 PPLP paid cost plus 10% markup from 2008 until revising the agreement to
 a fixed-fee arrangement effective July 1, 2018.
 In 2016, PPLP paid a lower service charge percentage (9.25% vs. 10%).
 PPLP later reconciled this difference by paying an additional 0.75% on its
 2016 costs and expenses (approximately $1.3MM). This true-up amounts to
 $9,530 owed to TXP, which was paid in late 2018.




Source: AlixPartners, Intercompany and Non-Cash Transfers Analysis (May 28, 2020), 28, 121–132; May 6, 2020 Discussion with Purdue. TXP, “TXP
Analysis 2008 – 2019.xlsx,” May 7, 2020.
                                                                                                                                                359
                19-23649-rdd        Doc 3428-4        Filed 08/05/21 Entered 08/05/21 15:09:59                  Appendix A
                                                         - Part 3 Pg 61 of 148




TXP Performed Financial and Tax Services for Various
Sackler-Owned Entities
TXP is a financial services IAC that provides accounting, tax-related, and
administrative services
     ─ Examples: personal property declarations, sales & use tax returns, annual transfer pricing
       reporting, census surveys, etc.

TXP performed such services exclusively for Sackler-owned entities, including
Purdue, PPI, and various IACs
     ─ Examples: E.R.G Realty, One Stamford Realty, Aviro Health, Imbrium Therapeutics,
       Rhodes Pharmaceuticals, Pharmaceutical Research Associates, SVC Pharma, etc.

PPLP payments to TXP included payments on behalf of these entities:
     ─ Purdue Pharma L.P. (208); Mundipharma LLC (213); Purdue Pharmaceuticals L.P. (219);
       Purdue Pharmaceuticals L.P. (225); Purdue Pharma Puerto Rico (231); Avrio Health L.P.
       (307; formerly Purdue Products L.P.); Purdue Pharmaceutical Products L.P (313)
     ─ In 2016, AlixPartners includes SAP company codes 109 (The P.F. Laboratories) and 247




Source: AlixPartners, Intercompany and Non-Cash Transfers Analysis (May 28, 2020), 28, 121–132. May 6, 2020 discussion Purdue. TXP, “2 Does TXP
have any other clients.xlsx,” tab “Reporting Entities at 06.01,” August 15, 2019;. SAP code 247 refers to an unknown entity.
                                                                                                                                                  360
                 19-23649-rdd         Doc 3428-4        Filed 08/05/21 Entered 08/05/21 15:09:59                    Appendix A
                                                           - Part 3 Pg 62 of 148




 TXP Documentation Includes Multiple SAP Codes




Source: TXP, “Clarification TXP Analysis 2008 – 2019 Alix compare.xlsx,” May 7, 2020 , tab “Summary.” AlixPartners, Intercompany and Non-Cash
Transfers Analysis (May 28, 2020), 383.
                                                                                                                                                361
                                      19-23649-rdd      Doc 3428-4   Filed 08/05/21 Entered 08/05/21 15:09:59      Appendix A
                                                                        - Part 3 Pg 63 of 148




Total TXP Charges, Before Markups, During 2008–2017:
$14.7MM

                               $2.0


                                                                                                            TXP costs
                               $1.8
                                                                                                            TXP service charges
                                                                       $0.18
                                                             $0.18              $0.18     $0.17
                               $1.6                                                                        Costs: $14.7MM
                                                                                                           Markup: $1.5MM
                                                                                                                                          $0.15
                               $1.4
    Payments ($ in millions)




                                                                                                                             $0.13
                               $1.2
                                       $0.12    $0.12                                              $0.12
                                                                                                                $0.12
                               $1.0


                               $0.8                          $1.58     $1.61    $1.58     $1.56
                                                                                                                                          $1.37
                               $0.6                                                                                          $1.24
                                       $1.08    $1.07                                              $1.07        $1.04

                               $0.4


                               $0.2


                               $0.0
                                       2008     2009         2010      2011     2012      2013     2014         2015         2016         2017


Source: TXP, “TXP Analysis 2008 – 2019.xlsx,” May 7, 2020, tab “Summary.” TXP and Purdue revised their payment structure on July 1, 2018 to a fixed
fee structure.
                                                                                                                                                      362
                                      19-23649-rdd     Doc 3428-4   Filed 08/05/21 Entered 08/05/21 15:09:59        Appendix A
                                                                       - Part 3 Pg 64 of 148




Total TXP Charges for PPLP and Other Entities by Year,
Before the Markup, During 2008–2017

                               $2.0


                               $1.8                                                                    PPLP payments     Other
                                                                    $0.06
                                                           $0.05             $0.05    $0.05
                                                                                                 PPLP Payments: $13.6MM
                               $1.6                                                              Other Payments: $1.1MM
                                                                                                 Total: $14.7MM
                                                                                                                                     $0.11
                               $1.4
                                                                                                                        $0.09
    Payments ($ in millions)




                               $1.2
                                                                                               $0.04
                                                                                                            $0.04
                                      $0.26
                                               $0.30
                               $1.0

                                                           $1.71    $1.74    $1.70    $1.68
                               $0.8
                                                                                                                                     $1.41
                                                                                                                        $1.27
                               $0.6
                                                                                               $1.15        $1.11
                                      $0.94
                                               $0.88
                               $0.4


                               $0.2


                               $0.0
                                       2008    2009        2010     2011     2012      2013     2014         2015       2016         2017
Source: TXP, “TXP Analysis 2008 – 2019.xlsx,” May 7, 2020, tab “Summary.”; TXP, “Clarification TXP Analysis 2008 – 2019 Alix compare.xlsx,” May 7, 2020,
tab “Summary.” TXP and Purdue revised their payment structure on July 1, 2018 to a fixed fee structure. PPLP payments include SAP Company codes 109,
208, 213, 219, 225, 231, 247, 307, and 313; In 2016, AlixPartners also includes SAP company codes 109 and 247.
                                                                                                                                                       363
            19-23649-rdd    Doc 3428-4    Filed 08/05/21 Entered 08/05/21 15:09:59   Appendix A
                                             - Part 3 Pg 65 of 148




Back Office Services: Markup Analysis Using Comparable
Transactions
Markup of 10% is an arm’s-length markup on cost of service based
on our comparables analysis
Reviewed more than 123 potential comparables and identified eight
that are closest to the relevant back office transactions
    ─ Interquartile range is summarized below



                 2008      2009   2010     2011     2012    2013     2014    2015    2016    2017    2018



Lower Quartile   7.3%      5.9%   4.4%     4.6%     4.9%    6.1%    6.8%     8.8%    8.1%    5.9%    5.4%



   Median        9.1%      8.5%   8.8%     7.2%     7.3%    7.5%    8.5%    10.1%    10.4%   10.5%   10.9%



Upper Quartile   15.1%   13.9%    10.8%    11.4%   14.4%   15.3%    13.6%   12.5%    13.8%   14.3%   16.0%




                                                                                                             364
      19-23649-rdd   Doc 3428-4   Filed 08/05/21 Entered 08/05/21 15:09:59   Appendix A
                                     - Part 3 Pg 66 of 148




Other: Admin Services
Payments from Various IACs to PPLP for Accounting, HR and
Similar Services (1P)




                                                                                          365
                19-23649-rdd        Doc 3428-4        Filed 08/05/21 Entered 08/05/21 15:09:59   Appendix A
                                                         - Part 3 Pg 67 of 148




Transfers for Accounting, HR, and Other Services

According to the October 19, 2018 MDL Presentation, PPLP
provided accounting, HR, and other services to certain IACs. These
IACs include: (i) E.R.G. Realty, Inc, (ii) Mundipharma International
Limited (USA), (iii) One Stamford Realty L.P., (iv) Pharmaceutical
Research Associates, Inc., (v) Pharma Associates L.P., and (vi)
Purdue Pharma Technologies Inc.
According to the 1B Report, based on discussions with PPLP and
TXP, no amounts were charged to any of these entities for the
services provided by PPLP.




Source: AlixPartners, Intercompany and Non-Cash Transfers Analysis (May 28, 2020), 37, 202.
                                                                                                              366
      19-23649-rdd   Doc 3428-4   Filed 08/05/21 Entered 08/05/21 15:09:59   Appendix A
                                     - Part 3 Pg 68 of 148




Other: Admin Services
Various Services Provided by Mundipharma International
Limited (UK) to PPLP (1J)




                                                                                          367
       19-23649-rdd   Doc 3428-4   Filed 08/05/21 Entered 08/05/21 15:09:59   Appendix A
                                      - Part 3 Pg 69 of 148




Various Unsupported Consulting and Legal Services Provided
by Mundipharma International Limited (UK) to PPLP

From 2012 to 2018, PPLP paid Mundipharma International Limited
(UK) $4.5MM for consulting and legal services. We have not been
able to identify what specific services were provided to PPLP under
this agreement, and what benefit, if any, PPLP received from these
services.
Absent additional information regarding the commercial benefits, if
any, received by PPLP from these payments, this represents a
transfer from PPLP of $4.5MM without any corresponding value
received by PPLP in return.




                                                                                           368
             19-23649-rdd      Doc 3428-4      Filed 08/05/21 Entered 08/05/21 15:09:59   Appendix A
                                                  - Part 3 Pg 70 of 148




Various Unsupported Services Provided by Mundipharma
International Limited (UK) to PPLP
On July 4, 2012, PPLP entered into a services agreement with
Mundipharma to provide director consulting services (i.e.,
management consulting and general and administrative services).
On January 1, 2015, PPLP entered into a second services
agreement with Mundipharma to include legal services.
PPLP paid Mundipharma cost plus a 10% markup.
As we have not been able to identify the specific services provided
under this agreement, or the commercial benefit to PPLP from these
services, we treat this entire $4.5MM payment as a non-arm’s-length
transfer of value to Mundipharma.




Source: Intercompany and Non-Cash Transfers Analysis (May 28, 2020), 31, 153–158.
                                                                                                       369
                                                     19-23649-rdd   Doc 3428-4   Filed 08/05/21 Entered 08/05/21 15:09:59    Appendix A
                                                                                    - Part 3 Pg 71 of 148




Unsupported Services Payments and Markups Paid by
PPLP to Mundipharma
                                              $1.4




                                              $1.2                                                                           $1.1
PPLP payment to Mundipharma ($ in millions)




                                              $1.0                                                                           $0.1




                                              $0.8                                $0.8                                                    $0.8


                                                                                  $0.1             $0.6               $0.6                $0.1
                                              $0.6
                                                                    $0.5
                                                                                                   $0.1               $0.1
                                                                    $0.0
                                              $0.4




                                              $0.2    $0.2

                                                      $0.0


                                              $0.0
                                                      2012          2013         2014              2015               2016   2017         2018

                                                                                 Services cost   Implied 10% markup


Source: Intercompany and Non-Cash Transfers Analysis (May. 28, 2020), 31. The implied 10% markup is calculated based on upon the
total payments made by PPLP to Mundipharma International Limited (UK).
                                                                                                                                                 370
      19-23649-rdd   Doc 3428-4   Filed 08/05/21 Entered 08/05/21 15:09:59   Appendix A
                                     - Part 3 Pg 72 of 148




Other: Admin Services
Admin Services Provided by PPLP to Rhodes (3B)




                                                                                          371
        19-23649-rdd   Doc 3428-4   Filed 08/05/21 Entered 08/05/21 15:09:59   Appendix A
                                       - Part 3 Pg 73 of 148




Admin Services Provided by PPLP to Rhodes Tech and
Rhodes Pharma
Rhodes Tech and Rhodes Pharma (both are part of the Debtor Group)
paid PPLP $56.6MM for Shared Services and Expenses from January
1, 2008 to September 15, 2019. The services provided include IT and
benefit plan administration, as well as Rhodes-specific services, such
as commercial products manufacturing, distribution, and R&D.
It is my understanding, based on discussions with PPLP employees in
the finance function and other finance professionals within the Debtor
Group, that PPLP received payments from Rhodes Tech and Rhodes
Pharma after negotiating the cost allocations.




                                                                                            372
                19-23649-rdd        Doc 3428-4        Filed 08/05/21 Entered 08/05/21 15:09:59   Appendix A
                                                         - Part 3 Pg 74 of 148




Admin Services Provided by PPLP to Rhodes

PPLP was paid approximately $56.6MM from January 1, 2018 to
September 15, 2019. Rhodes Pharma paid $39.8MM, and Rhodes Tech
paid $16.9MM.
PPLP provided the following services to Rhodes Pharma and Rhodes
Tech:
     ─ General and administrative services, e.g., finance, IT, human
       resources/benefits administration, legal, security, corporate quality,
       compliance, procurement, and customer service
     ─ Tech transfer and Tech Op services related to Rhodes Pharma products,
       e.g., packaging design and development, tech ops IT, quality control,
       supply chain management, administrative services, stability and outside
       services
     ─ Distribution services for Rhodes Pharma products
     ─ Drug safety and R&D services, e.g., management of product complaints
       and adverse events related to Rhodes Pharma products


Source: AlixPartners, Intercompany and Non-Cash Transfers Analysis (May 28, 2020), 44, 265.
                                                                                                              373
                19-23649-rdd        Doc 3428-4   Filed 08/05/21 Entered 08/05/21 15:09:59   Appendix A
                                                    - Part 3 Pg 75 of 148




Admin Services Provided by PPLP to Rhodes

There was no formal agreement between PPLP and Rhodes related to
Rhodes Shared Services and Expenses. However, budgets were
prepared on an annual basis for the shared services portion of items
charged to Rhodes by PPLP.
It is our understanding that PPLP received payments from Rhodes Tech
and Rhodes Pharma after negotiations regarding the cost allocations;
however, sufficient data is not available to analyze the allocation
process.
Rhodes Shared Services do not include costs and expenses paid by
PPLP that were charged to and reimbursed by Rhodes based on
PPLP's actual costs (“Rhodes Pass-Through Expenses”).
Transfers related to back-office administrative services appear to be
reasonable, as such services are not integral to either Rhodes’ or
PPLP’s operations, and as such, it would have been reasonable for
PPLP to have charged for these at cost.

Source: Discussion with Purdue, May 6, 2020.
                                                                                                         374
                                    19-23649-rdd    Doc 3428-4      Filed 08/05/21 Entered 08/05/21 15:09:59   Appendix A
                                                                       - Part 3 Pg 76 of 148




PPLP Received $56.6MM from Rhodes Tech and Rhodes
Pharma for Shared Services
                            $10

                                    Rhodes Tech   Rhodes Pharma
                             $9


                             $8


                             $7
 Payments ($ in millions)




                             $6
                                                                                                               $7.1
                                                                                                                      $7.2
                             $5                                                                       $5.9


                             $4                                                               $3.8
                                                                                                                             $5.0

                             $3
                                                                              $1.9    $2.1
                                                             $1.8     $2.0
                             $2
                                           $1.6     $0.6

                             $1                                                               $2.0    $2.0     $2.0
                                                                              $1.6    $1.6                            $1.7
                                                    $1.4     $1.4     $1.3
                                           $1.0                                                                              $1.1
                                  $0.6
                             $0
                                  2008    2009     2010      2011     2012    2013    2014    2015    2016     2017   2018   2019



Source: AlixPartners, Intercompany and Non-Cash Transfers Analysis (May 28, 2020), 266.
                                                                                                                                    375
      19-23649-rdd   Doc 3428-4   Filed 08/05/21 Entered 08/05/21 15:09:59   Appendix A
                                     - Part 3 Pg 77 of 148




Other: Rental Services and Office
Space
Services Provided by Terramar to PPLP (1F)




                                                                                          376
        19-23649-rdd   Doc 3428-4   Filed 08/05/21 Entered 08/05/21 15:09:59   Appendix A
                                       - Part 3 Pg 78 of 148




PPLP Payments to The Terramar Foundation, Inc.
(“Terramar”) for Office Space in New York City
On April 13, 1998, PPLP entered into a service agreement with Terramar for
office space. Pursuant to this agreement, PPLP paid Terramar a total of
$22MM ($1.5–2.5MM per year) from 2008 to 2018. PPLP paid Terramar a
service fee equal to all costs and expenses plus a markup of 10%. The
service agreement was terminated on July 1, 2018.
Based on a review of available materials, the benefits received by PPLP for
the vast majority of these payments are unclear. As a result, PPLP paid
Terramar an estimated $22MM above arm’s-length payments from this
transaction.




                                                                                            377
                19-23649-rdd        Doc 3428-4        Filed 08/05/21 Entered 08/05/21 15:09:59   Appendix A
                                                         - Part 3 Pg 79 of 148




Terramar Office Space in New York City

The Terramar office space is located in New York City. It is owned by an
IAC, E.R.G. Realty, Inc., a New York corporation ("ERG"), which leases the
buildings to Terramar, a New York not-for-profit corporation. Terramar paid
ERG an annual rent of $425,000, or $28/sq. ft.
As of June 2018, Stuart Baker was the sole Director of both ERG and
Terramar.
PPLP and Terramar terminated the Service Agreement on July 1, 2018. At
this time, PHLP signed a new Service Agreement with Terramar on similar
terms and conditions and projected an annual payment of $3.0MM.
Terramar also increased its annual rent to ERG to $900,000.




Source: PPINV0019069372 (located in The Terramar Foundation Inc. Documents Portfolio), 6-7.

                                                                                                              378
                19-23649-rdd         Doc 3428-4        Filed 08/05/21 Entered 08/05/21 15:09:59                    Appendix A
                                                          - Part 3 Pg 80 of 148




Services Provided by Terramar to PPLP

PPLP held infrequent and not regularly scheduled meetings at
Terramar. Internal emails show an average of less than one meeting
took place annually.
At least four Sackler family organizations used this office space. As
of 2008, two of these organizations paid PPLP rental amounts of
$3,000–$3,500 per month and two “charitable foundations” did not
pay rent.




Note: In 2008, the Acorn Foundation and Moab Partners paid $3,000 and $3,500 per month respectively in rental payments to Terramar. The Sackler
Lefcourt Center and the Sacker School did not pay rent “as they are charitable foundations.”
Source: The Terramar Foundation Inc. Documents Portfolio.
                                                                                                                                                  379
                                                     19-23649-rdd   Doc 3428-4   Filed 08/05/21 Entered 08/05/21 15:09:59    Appendix A
                                                                                    - Part 3 Pg 81 of 148




Total PPLP Payments to Terramar are $22.2MM

                                             $3.0




                                             $2.5
 PPLP payments to Terramar ($ in millions)




                                             $2.0




                                             $1.5
                                                                                                $2.7

                                                                                                        $2.4                $2.3
                                                                                                                 $2.2              $2.3
                                             $1.0                            $2.0      $2.0
                                                            $1.8
                                                                     $1.7
                                                    $1.6

                                                                                                                                          $1.2
                                             $0.5




                                             $0.0
                                                    2008    2009     2010    2011      2012    2013     2014     2015       2016   2017   2018


Note: PPLP ended its contract with Terramar on July 1, 2018. There were no payments in 2019.
Source: Intercompany and Non-Cash Transfers Analysis (May 17, 2020), 112.
                                                                                                                                                 380
                                                             19-23649-rdd    Doc 3428-4    Filed 08/05/21 Entered 08/05/21 15:09:59         Appendix A
                                                                                              - Part 3 Pg 82 of 148




        PPLP Payments to Terramar for Office Space Alone (Excl.
        Salaries) are $12.1MM
                                                     $3.0
                                                            Terramar employee payments                                   Terramar Employee Payments: $10.1MM
                                                            Office space payments                                        Office Space Payments: $12.1MM
                                                                                                                         Total Payments: $22.2MM
                                                     $2.5
         PPLP payments to Terramar ($ in millions)




                                                                                                          $1.2
                                                     $2.0

                                                                                                                  $1.1                   $1.1
                                                                                                                              $1.0                      $1.0
                                                                                         $0.9
                                                     $1.5                                        $0.9
                                                                     $0.8
                                                                                $0.8
                                                            $0.7

                                                     $1.0
                                                                                                                                                                      $0.5
                                                                                                          $1.5
                                                                                                                  $1.3        $1.2       $1.3           $1.2
                                                                                         $1.1    $1.1
                                                     $0.5            $1.0       $0.9
                                                            $0.9
                                                                                                                                                                      $0.6


                                                     $0.0
                                                            2008     2009      2010      2011    2012    2013     2014        2015       2016          2017          2018
Note: PPLP ended its contract with Terramar on July 1, 2018. There were no payments in 2019. Office space payments include all rent, utility, and operation costs, excluding Terramar
employee salaries and employee expenses (travel). According to Terramar budget summaries, office space expenses accounted for 53% and 56% of total payments in 2016 and 2017,
respectively. Using a weighted average of 55%, the amounts above show the portion of non- and office space expenses for 2008-2018.
Source: Intercompany and Non-Cash Transfers Analysis (May 17, 2020), 112. Terramar Foundation budget summaries (2016-2018).
                                                                                                                                                                                        381
               19-23649-rdd        Doc 3428-4        Filed 08/05/21 Entered 08/05/21 15:09:59   Appendix A
                                                        - Part 3 Pg 83 of 148




Assume Five Days of PPLP Meetings at Terramar Per Year




Source: PPLPUCC004189343 (located in The Terramar Foundation Inc. Documents Portfolio), 1.
                                                                                                             382
                     19-23649-rdd         Doc 3428-4         Filed 08/05/21 Entered 08/05/21 15:09:59                       Appendix A
                                                                - Part 3 Pg 84 of 148




    Excess Payments Are at Least $22MM


                                                                                                 Office Space
                                Total PPLP
                                                                 Office Space                  Payments, Limited                   Potential Excess
                               Payments to
                                                                  Payments                          to Five                           Amounts
                                 Terramar
                                                                                                 Meetings/Year

                                        A                                  B                      C = B * (5 / 365)                      D=A-C
Pre-2013                              $9.2                              $5.0                               $0.1                              $9.1
Post-2013                            $13.0                              $7.1                               $0.1                             $12.9
Total                                $22.2                             $12.1                               $0.2                             $22.0




Note: Dollar amounts in millions. Office space payments include all rent, utility, and operation costs, excluding Terramar employee salaries and employee
expenses (travel). According to Terramar budget summaries, office space expenses accounted for 53% and 56% of total payments in 2016 and 2017,
respectively. Using a weighted average of 55%, the amounts above show the portion of non- and office space expenses for 2008-2018.
Source: Intercompany and Non-Cash Transfers Analysis (May 17, 2020), 112. Terramar Foundation budget Summaries (2016-2018). The Terramar
Foundation Inc. Documents Portfolio.
                                                                                                                                                            383
      19-23649-rdd   Doc 3428-4   Filed 08/05/21 Entered 08/05/21 15:09:59   Appendix A
                                     - Part 3 Pg 85 of 148




Other: Rental Services and Office
Space
Office Space at One Stamford (1B)




                                                                                          384
        19-23649-rdd   Doc 3428-4   Filed 08/05/21 Entered 08/05/21 15:09:59   Appendix A
                                       - Part 3 Pg 86 of 148




PPLP Payments to One Stamford Realty LLP

On April 6, 2006, PPLP entered into a lease agreement with One
Stamford Realty L.P. (“OSR”) for office space at One Stamford Forum
Stamford, CT (“OSF”). From 2008 to September 15, 2019, PPLP paid
OSR a total of $105MM of this office space, including $87.1MM for rental
payments and $17.9MM for electric, real estate tax, operating expense,
and administrative service payments.
The lease payments by PPLP to OSR appear to be comparable to market
rates. PPLP payments were proportionate to the amount of OSF it
occupied. Based on 2006 expected payments, PPLP was expected to
occupy ~33% of OSF, and it paid ~34% of the total lease and operating
costs.




                                                                                            385
               19-23649-rdd        Doc 3428-4       Filed 08/05/21 Entered 08/05/21 15:09:59   Appendix A
                                                       - Part 3 Pg 87 of 148




Location and Features of OSF




Source: Wells Fargo Commercial Mortgage Trust 2016-BNK1 Prospectus (Aug. 2016), 49 and 53.
                                                                                                            386
                                                                19-23649-rdd        Doc 3428-4         Filed 08/05/21 Entered 08/05/21 15:09:59                    Appendix A
                                                                                                          - Part 3 Pg 88 of 148




                                               Total PPLP Payments to OSR Are $105MM Between 2008
                                               and September 15, 2019
                                               $14
                                                                                                                                                         Administrative Services Fees ($1.2MM)
                                                         $0.2                                                                                            Operating Expenses ($3.3MM)
                                               $12       $0.5                                                                                            Real Estate Tax ($5.9MM)
                                                         $0.6
                                                                                                                                                         Electric ($7.5MM)
Office space payments to OSR ($ in millions)




                                                                                                                                                         Rent ($87.1MM)
                                               $10

                                                                                                                                                                                  $0.5
                                                                                 $0.3        $0.3        $0.3         $0.3                                $0.4        $0.3        $0.4
                                                                     $0.2                                                         $0.2        $0.3
                                                $8                               $0.5        $0.5        $0.5         $0.5                                $0.5        $0.5        $0.6
                                                                     $0.4                                                         $0.4        $0.5
                                                                                 $0.8        $0.7        $0.7         $0.7                                $0.5        $0.5        $0.6
                                                                     $0.7                                                         $0.6        $0.5                                            $0.7
                                                                                                                                                                                              $0.4
                                                $6                                                                                                                                            $0.5
                                                        $11.2                                                                                                                                 $0.5



                                                $4
                                                                     $6.9        $6.9        $7.0        $7.0         $7.0        $7.0        $7.0        $7.2        $7.2        $7.2

                                                                                                                                                                                              $5.4
                                                $2



                                                $0
                                                        2008        2009        2010         2011        2012        2013        2014        2015        2016         2017        2018     YTD 2019

                                               Note: Administrative services began on July 18, 2018 per a services agreement between PPLP and OSR. Electric, real estate tax, and administrative and
                                               operating expenses are based on a TXP analysis. AlixPartners needs to confirm the amounts with TXP.
                                               Source: Intercompany and Non-Cash Transfers Analysis (May 28, 2020), 79.
                                                                                                                                                                                                       387
                      19-23649-rdd        Doc 3428-4       Filed 08/05/21 Entered 08/05/21 15:09:59         Appendix A
                                                              - Part 3 Pg 89 of 148




       Timeline of Events
1999   • OSR is established as a special purpose entity to own, finance, and manage the
         OSF property, and it acquires the property for $77MM
            ─ OSR raises a $112MM mortgage

       • PPLP and OSR enter into a 20-year triple net lease, with an annual lease payment
         of $10.8MM
2004   • Following the loss of OxyContin market exclusivity, PPLP took measures to cut
         costs, including employee layoffs, and attempted to sub-lease the OSF property
            ─ However, the real estate market was “terrible” at the time, and it was difficult to find another
              tenant for the building

2006   • OSR amends its lease with PPLP and enters into a 15-year lease with UBS for 55%
         of the OSF property
            ─ To close the deal, OSR pays UBS a $29.6MM “signing bonus” (advanced by PPLP and
              subsequently repaid), and PPLP agrees to pay fees (i.e. broker fees) of $10.5MM-11.5MM.
            ─ OSR raises a $134MM mortgage
2008   • UBS increases its lease to occupy 67% of the building
2018   • On July 18, 2018, PPLP enters into a services agreement with OSR for additional
         facilities and administrative services
       Source: PPLPUCC003733419, 1-5. Intercompany and Non-Cash Transfers Analysis (May 28, 2020), 72-83.
                                                                                                                         388
               19-23649-rdd        Doc 3428-4   Filed 08/05/21 Entered 08/05/21 15:09:59   Appendix A
                                                   - Part 3 Pg 90 of 148




PPLP Moved to One Stamford Forum in 1999




Source: PPLP 1999 Audited Statements, 12.
                                                                                                        389
                 19-23649-rdd          Doc 3428-4          Filed 08/05/21 Entered 08/05/21 15:09:59                        Appendix A
                                                              - Part 3 Pg 91 of 148




1999 Triple Net Lease Agreement Between PPLP and OSR
Appears to be Comparable to Market Rates
PPLP and OSR entered into 20-year triple net lease agreement in 1999.
     ─ PPLP to pay a monthly lease payment of $0.9MM or annual lease payment of
       $10.8MM or $20.42 per square foot (“SF”)
     ─ PPLP’s annual operating cost in 2000 was expected to be $3.8MM or a combined
       $27.60 per SF (using 529,000 square footage)
Market conditions in 1999:
     ─ Fairfield County Class A full service rental rates were $28.07 per SF in 1999
     ─ Cushman & Wakefield stated a new building could lease in mid-$30s per SF
     ─ Vacancy rate for similar properties at a 10-year low of about 6%
           At the time, a similar sized property was not available
           Few tenants with need for 100,000 to 300,000 square feet of office space




Note: In a triple net lease, the tenant pays property taxes, building insurance, and cost of maintenance and repair—in addition to the lease and utilities. Full
service rental rates include operating expenses.
Source: PPLP 1999 Audited statements, 12. New York Times, “In the Region /Connecticut; Drug Maker Buys Vacant GTE Building in Stamford,” April 18,
1999. Fairfield County Office Market “The CoStar Office Report: Year-End 2014,” 10.
                                                                                                                                                                   390
                19-23649-rdd         Doc 3428-4         Filed 08/05/21 Entered 08/05/21 15:09:59   Appendix A
                                                           - Part 3 Pg 92 of 148




Fairfield County Rental Rates




Note: Full service rental rates include operating expenses.
Source: Fairfield County Office Market “The CoStar Office Report: Year-End 2014,” 10.
                                                                                                                391
                19-23649-rdd         Doc 3428-4        Filed 08/05/21 Entered 08/05/21 15:09:59   Appendix A
                                                          - Part 3 Pg 93 of 148




August 6, 2006 Lease Arrangement Between PPLP and OSR
Shows Rental, Electric, Tax and Operating Expense Payments




Source: One Stamford Realty L.P. and PPLP Lease (April 6, 2006), at 1 and 4.
                                                                                                               392
                19-23649-rdd        Doc 3428-4       Filed 08/05/21 Entered 08/05/21 15:09:59   Appendix A
                                                        - Part 3 Pg 94 of 148




On May 3, 2006, UBS Agreed to Lease the 6th, 7th, and 8th
Floors at OSF




Source: Intercompany and Non-Cash Transfers Analysis (May 28, 2020), 75.
                                                                                                             393
              19-23649-rdd      Doc 3428-4   Filed 08/05/21 Entered 08/05/21 15:09:59   Appendix A
                                                - Part 3 Pg 95 of 148




Auditors Draft Opinion: 2006 UBS Market Lease Was a
Reasonable Outcome




Source: PPLPUCC003733419, 1 and 5.
                                                                                                     394
                 19-23649-rdd         Doc 3428-4         Filed 08/05/21 Entered 08/05/21 15:09:59                    Appendix A
                                                            - Part 3 Pg 96 of 148




 Based on Expected Payments, PPLP Was Expected to Occupy 33% of
 OSF and Paid 34% of Total Lease and Operating Costs Over the Lease

                        Minimum Lease               UBS Payments              Minimum Lease              PPLP Payments
     Year               Payments Under              as % of Yearly            Payments Under              as % of Yearly            Total Payments
                          UBS Lease                     Total                   PPLP Lease                    Total

     2006                     $0.5MM                        3%                     $18.6MM                       97%                     $19.1MM

     2007                     $5.9MM                       31%                     $13.2MM                       69%                     $19.1MM

     2008                     $7.9MM                       41%                     $11.3MM                       59%                     $19.2MM

     2009                      $12MM                       62%                      $7.2MM                       38%                     $19.2MM

     2010                    $12.3MM                       64%                      $6.9MM                       36%                     $19.2MM

  Thereafter                 $143.3MM                      67%                     $71.1MM                       33%                    $214.4MM
  Total Lease
                              $182MM                       59%                    $128.3MM                       41%                    $310.3MM
   Payments
Total Operating
                             $95.8MM                       84%                     $17.6MM                       16%                    $113.4MM
   Payments
 Total Lease +
   Operating                 $277.8MM                      66%                    $145.9MM                       34%                    $423.7MM
   Payments




 Note: These lease amounts are expected payments from a June 2006 board discussion, but they tie closely to the $87MM in rent that AlixPartners found.
 Source: PPLPUCC003733419, 1-5.
                                                                                                                                                         395
               19-23649-rdd        Doc 3428-4       Filed 08/05/21 Entered 08/05/21 15:09:59   Appendix A
                                                       - Part 3 Pg 97 of 148




Lease Arrangement Between PPLP and OSR
Appears to be Comparable to Market Rates
Annual rent of OSF in 2016:
     ─ UBS: $44.47 per sq. foot ($15.0MM for 337,456 sq. foot)
     ─ PPLP: $43.26 per sq. foot ($7.224MM for 167,015 sq. foot)
Market conditions in 2016:
     ─ OSF located in the broader Stamford Central Business District Office
       Market
          Includes approximately 9.7 million SF of office space with a vacancy of
           23.8% and an average rent per SF of $43.55 as of the first quarter of 2016.
     ─ Within the submarket of 13 Class A office buildings containing
       approximately 3.7MM SF (inclusive of the OSF Property)
          Overall vacancy of 8.6% at an average base rent of $51.21 per SF as of the
           Q1 2016




Source: Wells Fargo Commercial Mortgage Trust 2016-BNK1 Prospectus (Aug. 2016) 49-64.
                                                                                                            396
               19-23649-rdd        Doc 3428-4       Filed 08/05/21 Entered 08/05/21 15:09:59   Appendix A
                                                       - Part 3 Pg 98 of 148




PPLP and UBS Rental Rates are Comparable




Source: Wells Fargo Commercial Mortgage Trust 2016-BNK1 Prospectus (Aug. 2016), 59.
                                                                                                            397
                  19-23649-rdd        Doc 3428-4       Filed 08/05/21 Entered 08/05/21 15:09:59   Appendix A
                                                          - Part 3 Pg 99 of 148




   Tenants of OSF as of 2015




                                                Subleased by                               Subleased by
Color code:                PPLP                                                    UBS
                                                   PPLP                                        UBS
   Source: Wells Fargo Commercial Mortgage Trust 2016-BNK1 Prospectus (Aug. 2016), 51.
                                                                                                               398
                19-23649-rdd         Doc 3428-4        Filed 08/05/21 Entered 08/05/21 15:09:59   Appendix A
                                                         - Part 3 Pg 100 of 148




PPLP Entered Into a Services Agreement With OSR for Additional
Facilities and Administrative Services on July 18, 2018




Source: Interparty and Non-Cash Transfers Analysis (May 28, 2020), 77-78.
                                                                                                               399
                19-23649-rdd        Doc 3428-4       Filed 08/05/21 Entered 08/05/21 15:09:59   Appendix A
                                                       - Part 3 Pg 101 of 148




PPLP and OSR Entered Into a New Services
Agreement in June 2019
According to an August 8, 2019 Transaction Committee meeting,
PPLP and OSR entered into a new services agreement executed in
June 2019.




Source: IAC Agreements for Transaction Committee Review (August 8, 2019 Meeting), 10.
                                                                                                             400
      19-23649-rdd   Doc 3428-4   Filed 08/05/21 Entered 08/05/21 15:09:59   Appendix A
                                    - Part 3 Pg 102 of 148




Other: Rental Services and Office
Space
E.R.G. Realty Inc. Principal and Interest Payments to PPLP
for a Loan (1O)




                                                                                          401
       19-23649-rdd   Doc 3428-4   Filed 08/05/21 Entered 08/05/21 15:09:59   Appendix A
                                     - Part 3 Pg 103 of 148




E.R.G. Realty Inc. (“ERG”) Payments to PPLP for a Loan

On October 1, 2010, PPLP extended an outstanding $3.35MM loan
to ERG (an IAC) through 2020 at a 3.28% interest rate. PPLP had
initially loaned $4.75MM to ERG in 2000 at a 6% interest rate. ERG
paid off the loan in 2018.
From 2008 to 2018, ERG paid PPLP a total of $5.1MM, including
$1.29MM in interest. The 3.28% interest rate is consistent with the
long-term Applicable Federal Rate for October 2010 published by
the IRS, and thus is consistent with an arm’s-length interest rate.




                                                                                           402
                19-23649-rdd        Doc 3428-4       Filed 08/05/21 Entered 08/05/21 15:09:59                  Appendix A
                                                       - Part 3 Pg 104 of 148




ERG Loan and Terms

On October 1, 2010, PPLP extended an outstanding $3.35MM loan
to ERG through 2020 at a 3.28% interest rate.




PPLP initially loaned $4.75MM to ERG in 2000 at a 6% interest rate.
ERG paid off the loan in 2018.




Source: PPLP Combined Audited Statements 2010, 28. Intercompany and Non-Cash Transfers Analysis (May 28, 2020), 36, 192–201.
                                                                                                                               403
                                     19-23649-rdd       Doc 3428-4   Filed 08/05/21 Entered 08/05/21 15:09:59     Appendix A
                                                                       - Part 3 Pg 105 of 148




           ERG Paid PPLP $5.1MM, Including $1.29MM in Interest
           from 2008 to 2018
                           $2.0

                                                                                                                                $1.76
                                          Interest
                                                                                                                                $0.06
                                          Principal


                           $1.5
Payments ($ in millions)




                           $1.0

                                                                                                                                $1.70




                           $0.5   $0.43         $0.42
                                                                         $0.36      $0.35   $0.34   $0.33       $0.35   $0.34
                                  $0.23         $0.22   $0.24   $0.23    $0.11      $0.10   $0.09   $0.08       $0.07   $0.06

                                                        $0.14   $0.13
                                                                         $0.25      $0.25   $0.25   $0.25       $0.28   $0.28
                                  $0.20         $0.20
                                                        $0.10   $0.10
                           $0.0
                                  2008          2009    2010    2011      2012      2013    2014     2015       2016    2017    2018



           Source: Intercompany and Non-Cash Transfers Analysis (May. 28, 2020), 194.
                                                                                                                                        404
                   19-23649-rdd          Doc 3428-4          Filed 08/05/21 Entered 08/05/21 15:09:59                         Appendix A
                                                               - Part 3 Pg 106 of 148




 Interest Rate Charged Was Consistent With Transfer
 Pricing Regulations
 Under the Safe Haven rates described in the transfer pricing
 regulations, this would be consistent with an arm’s-length rate. The
 3.28% interest rate is consistent with the long-term Applicable
 Federal Rate (“AFR”) for October 2010 published by the IRS.
       ─ Interest rate within the 100%/130% range of 3.27% to 4.24% for
         October 2010




Source: Internal Revenue Service, “Determination of Issue Price in the Case of Certain Debt Instruments Issued for Property: Part 1 Section 1274,”
available at https://www.irs.gov/pub/irs-drop/rr-10-24.pdf, 26 CFR 1.482-2(a)(2)(iii)(C)(3) allows a taxpayer to set the interest rate on a related-party loan
between 100% and 130% of the long-term AFR.

                                                                                                                                                                 405
    19-23649-rdd   Doc 3428-4   Filed 08/05/21 Entered 08/05/21 15:09:59   Appendix A
                                  - Part 3 Pg 107 of 148




Additional Details




                                                                                        406
        19-23649-rdd   Doc 3428-4   Filed 08/05/21 Entered 08/05/21 15:09:59   Appendix A
                                      - Part 3 Pg 108 of 148




Methodology Used in Evaluating Transfers
• Evaluate context and commercial reasonableness of
  intercompany transactions as a predicate for assessing value:
  ─ Identify business purpose, if any, of the transactions
  ─ For related party transactions involving intellectual property (“IP”),
    analyze which related party was responsible for developing the IP
  ─ Evaluate whether IACs were using any other IP owned or developed
    by PPLP, for which the IACs were not paying royalties
• Basis of value:
  ─ Fair market value or arm’s-length price (often a range)
• Analytical methodologies for determining market values:
  ─ Comparable transactions or comparable companies
  ─ Profit split analysis or other financial analysis
  ─ Discounted cash flow analysis
  ─ Statistical/regression analysis
                                                                                            407
        19-23649-rdd   Doc 3428-4   Filed 08/05/21 Entered 08/05/21 15:09:59   Appendix A
                                      - Part 3 Pg 109 of 148




Sources of Information

• Company materials
  ─ Audited financial statements
  ─ Board documents
  ─ Internal documents and communications
  ─ Mundipharma financial information
  ─ Horst Frisch transfer pricing reports
• Independent research and analysis
• Commercial databases for financial information, pharmaceutical
  sales, and IP license terms
• Data in public domain (regulatory filings, industry reports)
• Information gathered from Purdue employees
• Analysis is subject to change as new information becomes available


                                                                                            408
                19-23649-rdd     Doc 3428-4       Filed 08/05/21 Entered 08/05/21 15:09:59        Appendix A
                                                    - Part 3 Pg 110 of 148




  Individuals Interviewed for Bates White’s Analysis
                       Title                                Company                                Topic
Executive Vice President and Chief Financial
                                                     PPLP                   Intercompany transfers
Officer
Senior Vice President, IP Law and Public Health
                                                     PPLP                   Royalties and IP
Initiative
                                                                            Intercompany transfers, forecasts for MS Contin,
Executive Director, Treasury                         PPLP
                                                                            Dilaudid, and MSER
Associate Director, R&D and Medical Affairs FP&A     PPLP                   Mundipharma EDO GmbH
                                                                            PPTI for EHS, security charges, and audit
Associate Director, SG&A Finance                     PPLP
                                                                            services, and TXP Services
Vice President, Corporate Law and Assistant
                                                     PPLP                   Various topics
Corporate Secretary
Vice President, Technical Operations                 PPLP                   Supply chain (API), CMO

Chief Technical Operations Officer                   PPLP                   Global supply chain

Associate Director, Finance                          PPLP                   Supply chain (API), CMO
Associate Director, Accounting and Financial
                                                     PPLP                   Royalties
Reporting
Executive Director, Licensing & Business
                                                     Imbrium Therapeutics   Adhansia asset sale
Development
Partner                                              Norton Rose            Intercompany transfers (royalties, equity transfers)

Partner                                              Norton Rose            Intercompany transfers (royalties, equity transfers)

Executive Medical Director                           Imbrium Therapeutics   Mundipharma EDO GmbH

Director, Regulatory Affairs                         Imbrium Therapeutics   Mundipharma EDO GmbH

Executive Director, Marketing                        PPLP                   Mundipharma EDO GmbH

                                                                                                                                   409
   19-23649-rdd   Doc 3428-4   Filed 08/05/21 Entered 08/05/21 15:09:59   Appendix A
                                 - Part 3 Pg 111 of 148




PPLP Background




                                                                                       410
       19-23649-rdd   Doc 3428-4   Filed 08/05/21 Entered 08/05/21 15:09:59   Appendix A
                                     - Part 3 Pg 112 of 148




PPLP Company Background
• PPLP is a privately-held pharmaceutical company based in
  Stamford, CT
• PPLP’s history extends back decades, but its first major products
  did not enter the market until the early 1980s
• Its major products were developed by taking existing chemical
  ingredients and making them into extended-release medications
• OxyContin is, by far, the highest earning drug product in Purdue’s
  portfolio
• PPLP’s other products include (among others):
  ─ Hysingla, an extended-release opioid product
  ─ BuTrans, an in-licensed product that delivers buprenorphine in a
    transdermal patch
  ─ Senokot, an over-the-counter constipation product; and Betadine, an
    antiseptic
                                                                                           411
           19-23649-rdd   Doc 3428-4   Filed 08/05/21 Entered 08/05/21 15:09:59   Appendix A
                                         - Part 3 Pg 113 of 148




List of Approved PPLP Products

Product Name                                   Approval Year                      Expiration
ADHANSIA XR                                         2019                             2035
BUTRANS                                          2010-2014                    Potentially expired
CHIROCAINE                                          1999                          Discontinued
HYSINGLA                                            2014                             2031
INTERMEZZO                                          2011                          Discontinued
MS CONTIN                                           1987                           Unknown
OXYCONTIN                                           2010                           2023-2030
PALLADONE                                           2004                          Discontinued
RYZOLT                                              2008                          Discontinued
TARGINIQ                                            2014                          Discontinued




                                                                                                    412
     19-23649-rdd   Doc 3428-4   Filed 08/05/21 Entered 08/05/21 15:09:59   Appendix A
                                   - Part 3 Pg 114 of 148




Product Information
US market




                                                                                         413
               19-23649-rdd        Doc 3428-4       Filed 08/05/21 Entered 08/05/21 15:09:59                  Appendix A
                                                      - Part 3 Pg 115 of 148




Non-ADF OxyContin (Oxycodone Hydrochloride
Controlled-Release) Oral Tablets
• Company: Purdue Pharma LP
• NDA: 020553
• Approval date: December 21, 1995
• Active ingredients: oxycodone
  hydrochloride
• Dosage form and route: Controlled-release
  tablets
• Strengths: 10mg, 20mg, 40mg, 80mg
• Indicated “for the management of moderate
  to severe pain where use of an opioid
  analgesic is appropriate for more than a few
  days.”

Source: Center for Drug Evaluation and Research, “Approval Package for: NDA 20-553/S-002”, December 1996, available at
https://www.accessdata.fda.gov/drugsatfda_docs/nda/96/020553s002.pdf.; U.S. Food and Drug Administration, Drugs@FDA: FDA-Approved Drugs.


                                                                                                                                           414
               19-23649-rdd        Doc 3428-4        Filed 08/05/21 Entered 08/05/21 15:09:59                   Appendix A
                                                       - Part 3 Pg 116 of 148




ADF OxyContin (Oxycodone Hydrochloride Extended-
Release) Oral Tablets
• Company: Purdue Pharma LP
• NDA: 022272
• Approval date: April 5, 2010
• Approval of abuse-deterrent properties: April 16, 2013
• Active ingredients: oxycodone hydrochloride
• Dosage form and route: Extended-release tablets
• Strengths: 10mg, 15mg, 20mg, 30mg, 40mg, 60mg, 80mg
• Indicated “for the management of pain severe enough to require daily, around
  the-clock, long-term opioid treatment and for which alternative treatment options
  are inadequate in:
        • Adults; and
        • Opioid-tolerant pediatric patients 11 years of age and older who are
          already receiving and tolerate a minimum daily opioid dose of at least 20
          mg oxycodone orally or its equivalent.”
Source: U.S. Food and Drug Administration, Orange Book Approved Drug Products with Therapeutic Equivalence Evaluations; U.S. Food and Drug
Administration, available at https://www.accessdata.fda.gov/scripts/cder/daf/index.cfm?event=overview.process&varApplNo=022272. U.S. Food and
Drug Administration Label Search, available at https://www.accessdata.fda.gov/drugsatfda_docs/label/2019/022272s043lbl.pdf.

                                                                                                                                                415
               19-23649-rdd        Doc 3428-4        Filed 08/05/21 Entered 08/05/21 15:09:59                 Appendix A
                                                       - Part 3 Pg 117 of 148




MS Contin (Morphine Sulfate Extended-Release) Oral
Tablets

• Company: Purdue Pharma L.P.
• NDA: 019516
• Approval date: May 29, 1987
• Active ingredients: morphine sulfate
• Dosage form and route: Extended-release
  tablets
• Strengths: 15mg, 30mg, 60mg, 100mg, 200mg
• Indicated “for the management of pain severe
  enough to require daily, around-the-clock, long-
  term opioid treatment and for which alternative
  treatment options are inadequate.”

Source: U.S. Food and Drug Administration, Orange Book Approved Drug Products with Therapeutic Equivalence Evaluations, available at
https://www.accessdata.fda.gov/scripts/cder/ob/results_product.cfm?Appl_Type=N&Appl_No=019516#18580. U.S. Food and Drug Administration Label
Search, available at https://www.accessdata.fda.gov/drugsatfda_docs/label/2016/019516s049lbl.pdf


                                                                                                                                               416
                19-23649-rdd        Doc 3428-4        Filed 08/05/21 Entered 08/05/21 15:09:59                 Appendix A
                                                        - Part 3 Pg 118 of 148




Butrans AG (Buprenorphine) Transdermal System

• Company: Rhodes Pharmaceuticals L.P.
• NDA: 021306
• First approval date: June 2010
• Active ingredients: buprenorphine
• Dosage form and route: film, extended release,
  transdermal
• Strengths: 5, 7.5, 10, 15, and 20 mcg/hour
• Indicated “for the management of pain severe enough
  to require daily, around-the-clock, long-term opioid
  treatment and for which alternative treatment options
  are inadequate.”


Source: U.S. Food and Drug Administration, Orange Book Approved Drug Products with Therapeutic Equivalence Evaluations; U.S. Food and Drug
Administration, Drugs@FDA: FDA-Approved Drugs. U.S. Food and Drug Administration Center for Drug Evaluation and Research Application Number
21-306 Summary Review.

                                                                                                                                              417
                19-23649-rdd        Doc 3428-4       Filed 08/05/21 Entered 08/05/21 15:09:59                   Appendix A
                                                       - Part 3 Pg 119 of 148




Dilaudid (Hydromorphone Hydrochloride) Oral Solution



• Company: Rhodes Pharmaceuticals L.P.
• NDA: 019891
• Approval date: December 7, 1992
• Active ingredients: hydromorphone
  hydrochloride
• Dosage form and route: oral solution
• Strengths: 5mg/5ml
• Indicated “for the management of pain severe
  enough to require an opioid analgesic and for
  which alternative treatments are inadequate”

Source: U.S. Food and Drug Administration, Orange Book Approved Drug Products with Therapeutic Equivalence Evaluations; U.S. Food and Drug
Administration, Drugs@FDA: FDA-Approved Drugs.


                                                                                                                                             418
                19-23649-rdd        Doc 3428-4       Filed 08/05/21 Entered 08/05/21 15:09:59                   Appendix A
                                                       - Part 3 Pg 120 of 148




Dilaudid (Hydromorphone Hydrochloride) Oral Tablets



• Company: Rhodes Pharmaceuticals L.P.
• NDA: 019892
• Approval date: December 7, 1992
• Active ingredients: hydromorphone
  hydrochloride
• Dosage form and route: oral tablets
• Strengths: 2mg, 4mg, 8mg
• Indicated “for the management of pain severe
  enough to require an opioid analgesic and for
  which alternative treatments are inadequate ”

Source: U.S. Food and Drug Administration, Orange Book Approved Drug Products with Therapeutic Equivalence Evaluations; U.S. Food and Drug
Administration, Drugs@FDA: FDA-Approved Drugs.


                                                                                                                                             419
                19-23649-rdd         Doc 3428-4        Filed 08/05/21 Entered 08/05/21 15:09:59                    Appendix A
                                                         - Part 3 Pg 121 of 148




Betadine Solution Swab Aid

• Company: Purdue Products L.P.
• Regulatory route: OTC Monograph, Single
  Ingredient
• Monograph status: Tentative Final Monograph
• Marketing started September 15, 1972
• Active ingredient(s): Povidone-iodine Solution USP,
  10%
• Dosage form and route: topical solution
• Strength: 100mg in 1mL
• Indicated “for preparation of skin prior to surgery;
  helps reduce bacteria that potentially can cause
  skin infection”
Source: Consumer Healthcare Products Association, “Your Health at Hand Book: Guide to OTC Active Ingredients in the United States,” June 2018,
page 16, available at https://www.chpa.org/PDF/YourHealthatHand.aspx. U.S. Food and Drug Administration, “FDA report,” available at
https://fda.report/NDC/67618-153
                                                                                                                                                 420
                19-23649-rdd         Doc 3428-4        Filed 08/05/21 Entered 08/05/21 15:09:59                    Appendix A
                                                         - Part 3 Pg 122 of 148




Betadine Solution

• Company: Aviro Health, L.P.
• Regulatory route: OTC Monograph, Single
  Ingredient
• Monograph status: Tentative Final
  Monograph
• Active ingredient(s): Povidone-iodine, 10%
• Marketing started June 1, 1980
• Dosage form and route: topical solution
• Strength: 100mg in 1mL
• Indicated as a first aid antiseptic to prevent
  infection in wounds, scrapes, and burns


Source: Consumer Healthcare Products Association, “Your Health at Hand Book: Guide to OTC Active Ingredients in the United States,” June 2018,
page 16, available at https://www.chpa.org/PDF/YourHealthatHand.aspx. U.S. Food and Drug Administration, National Drug Code Directory search
proprietary name Betadine.
                                                                                                                                                 421
                19-23649-rdd         Doc 3428-4        Filed 08/05/21 Entered 08/05/21 15:09:59                     Appendix A
                                                         - Part 3 Pg 123 of 148




Betadine Gargle and Mouthwash

• Company: Aviro Health, L.P.
• Regulatory route: OTC Monograph
• Monograph status: Not final
• Marketing started: 6/15/2020
• Active ingredient(s): Povidone-iodine
• Dosage form and route: oral spray
• Strength: .05 mg/mL
• Indicated for infections of the lining of
  the mouth and throat, such as
  gingivitis and mouth ulcers, as well as
  oral hygiene before, during and after
  dental and oral surgery
Source: Mundipharma Pharmaceuticals Ltd., “Betadine Gargle & Mouthwash,” available at http://sg.betadine.com/en/sg/cold-and-flu/betadine-gargle-
and-mouthwash; Mundipharma Pharmaceuticals Ltd., “Betaisodona Mouthwash/Gargle,” June 2006, available at
https://www1.ndmctsgh.edu.tw/pharm/pic/medinsert/005BET21E.pdf; Amazon, “BETADINE Sore Throat Spray 50ml Relief of Sore Throat and Mouth
ulcers,” available at https://smile.amazon.com/BETADINE-Throat-relief-throat-ulcers/dp/B075SGZW4S?sa-no-redirect=1; U.S. Food and Drug
Administration, National Drug Code Directory search proprietary name Betadine.
                                                                                                                                                   422
                19-23649-rdd        Doc 3428-4        Filed 08/05/21 Entered 08/05/21 15:09:59                   Appendix A
                                                        - Part 3 Pg 124 of 148




Betadine Dry Powder

• Company: Aviro Health, L.P.
• Regulatory route: OTC Monograph
• Monograph status: Not final
• Marketing started: 6/15/2020
• Active ingredient(s): Povidone-iodine
• Dosage form and route: Aerosol
  spray, topical
• Strength: .05 mg/mL
• Indicated for the antiseptic prevention
  of infection in wounds including
  ulcers, burns, cuts and other minor
  injuries.

Source: U.S. Food and Drug Administration, National Drug Code Directory search proprietary name Betadine. Mundipharma, “Betadine Dry Powder
Spray,” available at http://sg.betadine.com/en/sg/wound-care
                                                                                                                                              423
                19-23649-rdd        Doc 3428-4        Filed 08/05/21 Entered 08/05/21 15:09:59                   Appendix A
                                                        - Part 3 Pg 125 of 148




Betadine Line of Products

• Spray aerosol and non-aerosol
• Douche
• Dressing and bandage
• Cream and ointment
• Mouthwash
• Ophthalmic liquid (manufactured by 3rd party
• Soap
• Sponge, swab, and pads
• Topical cleanser, foam, gel, packets, shampoo, and solution
• Vaginal cream and suppository


Source: Symphony Health Solutions data, via Bloomberg LP, accessed Jan. 28, 2020; U.S. Food and Drug Administration, National Drug Code
Directory search proprietary name Betadine.
                                                                                                                                          424
                19-23649-rdd         Doc 3428-4        Filed 08/05/21 Entered 08/05/21 15:09:59                    Appendix A
                                                         - Part 3 Pg 126 of 148




Senokot Oral Tablets

• Company: Avrio Health, L.P.
• Regulatory route: OTC Monograph, Single Ingredient
• Monograph status: Tentative Final Monograph
• Marketing started: 6/1/1956
• Active ingredient(s): sennosides
• Dosage form and route: tablets
• Strength: 8.6 mg sennosides; 17 mg sennosides
• Indicated for relief of “constipation. It may also be used
  to empty and prepare the bowel for surgery or
  examination.”



Source: Consumer Healthcare Products Association, “Your Health at Hand Book: Guide to OTC Active Ingredients in the United States,” June 2018,
page 10, available at https://www.chpa.org/PDF/YourHealthatHand.aspx.; U.S. U.S. Food and Drug Administration, National Drug Code Directory
search proprietary name Senokot.


                                                                                                                                                 425
                 19-23649-rdd         Doc 3428-4         Filed 08/05/21 Entered 08/05/21 15:09:59                      Appendix A
                                                           - Part 3 Pg 127 of 148




Adhansia XR

• Company: Adlon Therapeutics L.P.
• Active ingredient: methylphenidate hcl
• NDA 212038
• Approval date: February 27, 2019
• Dosage form and route: capsule
• Strengths: 25 mg, 35 mg, 45 mg, 55 mg,
  70 mg, and 85 mg
• Adhansia XR is a central nervous system
  stimulant indicated for the treatment of
  Attention Deficit Hyperactivity Disorder in
  patients 6 years and older.



Source: U.S. Food and Drug Administration approval letter for Adhansia, 27 February 2019; Adlon Therapeutics L.P. full prescribing information for
Adhansia XR

                                                                                                                                                     426
               19-23649-rdd        Doc 3428-4        Filed 08/05/21 Entered 08/05/21 15:09:59                   Appendix A
                                                       - Part 3 Pg 128 of 148




Hysingla (Hydrocodone Bitartrade Extended-Release)
Oral Tablets
• Company: Purdue Pharma LP
• NDA: 206627
• Approval date: November 20, 2014
• Active ingredients: hydrocodone bitartrate
• Dosage form and route: Extended-release
  tablets
• Strengths: 20mg, 30mg, 40mg, 60mg, 80mg,
  100mg, 120mg
• Indicated “for the management of pain severe
  enough to require daily, around-the-clock,
  long-term opioid treatment and for which
  alternative treatment options are inadequate.”
Source: U.S. Food and Drug Administration, Orange Book Approved Drug Products with Therapeutic Equivalence Evaluations; U.S. Food and Drug
Administration, available at https://www.accessdata.fda.gov/scripts/cder/daf/index.cfm?event=overview.process&varApplNo=206627. U.S. Food and
Drug Administration Label Search, available at https://www.accessdata.fda.gov/drugsatfda_docs/label/2019/206627s010lbl.pdf.

                                                                                                                                                427
     19-23649-rdd   Doc 3428-4   Filed 08/05/21 Entered 08/05/21 15:09:59   Appendix A
                                   - Part 3 Pg 129 of 148




Purdue Financial Performance
2008–2017




                                                                                         428
                19-23649-rdd        Doc 3428-4       Filed 08/05/21 Entered 08/05/21 15:09:59                  Appendix A
                                                       - Part 3 Pg 130 of 148




PPLP Sales of OxyContin and Other Products ($ in
Billions)
$3.0




$2.5




$2.0




$1.5




$1.0




$0.5




  $-



                                                  OxyContin sales       Non-OxyContin sales

Source: Purdue’s Audited Combined Financial Statements, 2000–2017. The proportion of OxyContin and non-OxyContin sales estimated
based on PPLP’s disclosure of ratio of OxyContin sales as a proportion of total sales.

                                                                                                                                   429
                 19-23649-rdd        Doc 3428-4        Filed 08/05/21 Entered 08/05/21 15:09:59                       Appendix A
                                                         - Part 3 Pg 131 of 148




PPLP’s Cash Distributions and Sales ($ in Millions)

$3,000




$2,500




$2,000




$1,500




$1,000




  $500




     $0
              2008          2009         2010          2011         2012          2013          2014           2015          2016          2017

                     US Partner cash distributions                                       Distributions for the benefit of the affiliated entities
                     Tax distributions                                                   Net sales

Source: Purdue’s Combined Financial Statements, 2008–2017; AlixPartners, Cash Transfers of Value Analysis, (Dec. 16, 2019), 11, 24–25. The
distribution in 2017 excludes the loan(s) to PRA L.P.
                                                                                                                                                    430
                19-23649-rdd         Doc 3428-4        Filed 08/05/21 Entered 08/05/21 15:09:59                      Appendix A
                                                         - Part 3 Pg 132 of 148




PPLP’s Cash Distributions and Free Cash Flow ($ in
Millions)
$2,000


$1,800


$1,600


$1,400


$1,200


$1,000


  $800


  $600


  $400


  $200


    $0
              2008         2009          2010         2011          2012         2013          2014           2015          2016          2017

                     US Partner cash distributions                                      Distributions for the benefit of the affiliated entities
                     Tax distributions                                                  Free cash flow

Source: Purdue’s Combined Financial Statements, 2008–2017; AlixPartners, Cash Transfers of Value Analysis, (Dec. 16, 2019), 11, 24–25. The
distribution in 2017 excludes the loan(s) to PRA L.P. Free cash flow equals cash flow from operations less capital expenditures.
                                                                                                                                                   431
                19-23649-rdd         Doc 3428-4        Filed 08/05/21 Entered 08/05/21 15:09:59                      Appendix A
                                                         - Part 3 Pg 133 of 148




PPLP’s Cash Distributions and Cash Balance ($ in
Millions)
$1,800


$1,600


$1,400


$1,200


$1,000


 $800


 $600


 $400


 $200


    $0
              2008         2009          2010         2011          2012         2013          2014           2015          2016          2017

                     US Partner cash distributions                                      Distributions for the benefit of the affiliated entities
                     Tax distributions                                                  Cash and cash equivalents


Source: Purdue’s Combined Financial Statements, 2008–2017; AlixPartners, Cash Transfers of Value Analysis, (Dec. 16, 2019), 11, 24–25. The
distribution in 2017 excludes the loan(s) to PRA L.P. Free cash flow equals cash flow from operations less capital expenditures.
                                                                                                                                                   432
                19-23649-rdd        Doc 3428-4        Filed 08/05/21 Entered 08/05/21 15:09:59                       Appendix A
                                                        - Part 3 Pg 134 of 148




PPLP’s Cash Distributions and R&D Expenditures ($ in
Millions)
$1,800


$1,600


$1,400


$1,200


$1,000


 $800


 $600


 $400


 $200


    $0
             2008          2009         2010          2011         2012          2013          2014           2015          2016          2017

                    US Partner cash distributions                                       Distributions for the benefit of the affiliated entities
                    Tax distributions                                                   Research and development expenses

Source: Purdue’s Combined Financial Statements, 2008–2017; AlixPartners, Cash Transfers of Value Analysis, (Dec. 16, 2019), 11, 24–25. The
distribution in 2017 excludes the loan(s) to PRA L.P.

                                                                                                                                                   433
                19-23649-rdd         Doc 3428-4        Filed 08/05/21 Entered 08/05/21 15:09:59                     Appendix A
                                                         - Part 3 Pg 135 of 148




 PPLP’s Net Sales and Free Cash Flow ($ in Millions)

$3,000




$2,500




$2,000




$1,500




$1,000




  $500




    $0
              2008         2009          2010          2011         2012          2013         2014          2015         2016   2017

                                                           Net sales         Free cash flow


Source: Purdue’s Combined Financial Statements, 1999–2017. Free cash flow equals cash flow from operations less capital
expenditures.
                                                                                                                                        434
                19-23649-rdd         Doc 3428-4        Filed 08/05/21 Entered 08/05/21 15:09:59                     Appendix A
                                                         - Part 3 Pg 136 of 148




PPLP's Operating Income and Free Cash Flow ($ in
Millions)
$1,800


$1,600


$1,400


$1,200


$1,000


  $800


  $600


  $400


  $200


    $0
              2008         2009          2010          2011         2012          2013         2014          2015         2016   2017
                                                      Operating income            Free cash flow


Source: Purdue’s Combined Financial Statements, 1999–2017. Free cash flow equals cash flow from operations less capital
expenditures.
                                                                                                                                        435
               19-23649-rdd         Doc 3428-4         Filed 08/05/21 Entered 08/05/21 15:09:59                     Appendix A
                                                         - Part 3 Pg 137 of 148




PPLP Sales: OxyContin vs. all Other Products

100%

90%

80%

70%

60%

50%

40%

30%

20%

10%

 0%
            2008          2009          2010         2011          2012          2013          2014          2015          2016          2017
                                               OxyContin sales             Non-OxyContin sales

Note: Net sales and OxyContin sales ratios are from PPLP financial statements. OxyContin sales are calculated as Purdue net sales multiplied by
OxyContin sales ratios.
                                                                                                                                                  436
                  19-23649-rdd         Doc 3428-4         Filed 08/05/21 Entered 08/05/21 15:09:59                     Appendix A
                                                            - Part 3 Pg 138 of 148




Operating Profits: PPLP and OxyContin (Estimated)


$ in millions                        2008       2009        2010        2011        2012        2013        2014        2015        2016        2017



Operating income                   $1,405 $1,677 $1,622 $1,324 $1,169 $1,007                                $961        $941        $583        $414



OxyContin sales ratio                96%         95%         96%         94%         92%        91%         89%         86%         81%         79%




OxyContin profits
                                   $1,349 $1,593 $1,557 $1,245 $1,075                           $916        $855        $809        $472        $327
(estimated)




Note: Operating income and OxyContin sales ratios (percentage of total) are from PPLP financial statements. OxyContin profits are estimated as total
operating income multiplied by OxyContin sales ratio.

                                                                                                                                                       437
     19-23649-rdd   Doc 3428-4   Filed 08/05/21 Entered 08/05/21 15:09:59   Appendix A
                                   - Part 3 Pg 139 of 148




Background
Mundipharma




                                                                                         438
        19-23649-rdd   Doc 3428-4   Filed 08/05/21 Entered 08/05/21 15:09:59   Appendix A
                                      - Part 3 Pg 140 of 148




Mundipharma Background

• Mundipharma is a global network of independent associated
  companies (IACs) companies that spans more than 120 countries
  that is also owned by the Sackler family with annual revenues in
  excess of $2B
• Mundipharma is currently based in Cambridge, United Kingdom, and
  has been owned by the Sackler family since 1952
• Mundipharma has deep expertise in pain products
  ─ Napp Pharmaceuticals (UK based IAC) developed MST Continus (sold in
    the US as MS Contin) in the 1970s
• Mundipharma has a more diversified product portfolio than PPLP
  ─ Primarily markets and develops analgesics for the treatment of moderate
    to severe pain, offering products such as BuTrans, Palladon, Hydal,
    Sophidone, MST Continus, OxyNorm, OxyContin, OxyGesic, and Targiniq
  ─ Also has products in the diabetes, respiratory, oncology, and biosimilar
    markets


                                                                                            439
                                     19-23649-rdd       Doc 3428-4   Filed 08/05/21 Entered 08/05/21 15:09:59   Appendix A
                                                                       - Part 3 Pg 141 of 148




                      Sales by Mundipharma in Foreign Markets, Drugs That
                      Comprise 80% of Sales
                      $2,500




                                                                                                                                      All other drugs
                      $2,000
                                                                                                                                      Biphentin
                                                                                                                                      Herzuma




                                                                                                                   Other drug types
                                                                                                                                      Other Ethical
                                                                                                                                      Other Ophthalmology
Sales (in millions)




                      $1,500
                                                                                                                                      Remsima
                                                                                                                                      Flutiform
                                                                                                                                      Betadine
                                                                                                                                      Truxima
                      $1,000
                                                                                                                                      Morphine
                                                                                                                                      Other Oxycodone




                                                                                                                   Analgesics
                                                                                                                                      Hydromorphone
                                                                                                                                      Norspan / BuTrans
                       $500                                                                                                           Targin
                                                                                                                                      OxyContin



                          $0
                                            2017                         2018                  2019 Estimate



                      Source: P&L Sales Combo, November 12, 2019.
                                                                                                                                                            440
      19-23649-rdd   Doc 3428-4   Filed 08/05/21 Entered 08/05/21 15:09:59   Appendix A
                                    - Part 3 Pg 142 of 148




Product Information
Ex-US market




                                                                                          441
               19-23649-rdd         Doc 3428-4       Filed 08/05/21 Entered 08/05/21 15:09:59                   Appendix A
                                                       - Part 3 Pg 143 of 148




OxyContin (Oxycodone Hydrochloride Extended-Release)
Oral Tablets
• Market: Canada
• Company: Purdue Pharma
• Submission Control Number: 148343
• First marketed date: December 31, 1996
• Last marketed date: September 26, 2012
• Active ingredients: oxycodone hydrochloride
                                            e
• Dosage form and route: Extended release
  tablets
• Strengths: 5mg, 10mg, 15mg, 20mg, 30mg,
  40mg, 60mg, 80mg, 120mg, 160mg
• Indicated “for relief of moderate to severe pain
  requiring the continuous use of an opioid
  analgesis preparation for several days or more.”

Source: Health Canada Product Monograph, available at https://pdf.hres.ca/dpd_pm/00014679.PDF.; Health Canada Drug Product database, available
at https://health-products.canada.ca/dpd-bdpp/dispatch-repartition.do
                                                                                                                                                 442
               19-23649-rdd        Doc 3428-4        Filed 08/05/21 Entered 08/05/21 15:09:59                 Appendix A
                                                       - Part 3 Pg 144 of 148




Oxy IR (Oxycodone Hydrochloride Immediate Release)
Oral Tablets
• Market: Canada
• Company: Purdue Pharma
• Submission Control Number: 237807
• Approval date: August 1, 1997
• Active ingredients: oxycodone
  hydrochloride
• Dosage form and route: Immediate release
  tablets
• Strengths: 5mg, 10mg, 20mg
• Indicated “for relief of moderate to severe
  pain.”


Source: Health Canada Product Monograph, available at http://purdue.ca/wp-content/uploads/2020/12/OXYIR-PM-E-Aug2020.pdf.; Health Canada Drug
and Health Product Register, available at https://hpr-rps.hres.ca/details.php?drugproductid=2369&query=OXY.IR.
                                                                                                                                                443
               19-23649-rdd        Doc 3428-4       Filed 08/05/21 Entered 08/05/21 15:09:59                 Appendix A
                                                      - Part 3 Pg 145 of 148




OxyNEO (Oxycodone Hydrochloride Controlled-Release)
Oral Tablets
• Market: Canada
• Company: Purdue Pharma
• Submission Control Number: 237808
• Approval date: August 22, 2011
• Active ingredients: oxycodone hydrochloride
• Dosage form and route: Controlled-release tablets
• Strengths: 10mg, 15mg, 20mg, 30mg, 40mg, 60mg,
  80mg
• Indicated “for the management of pain severe
  enough to require daily, continuous, long-term opioid
  treatment, and:
         • that is opioid-responsive; and
         • for which alternative options are inadequate.”

Source: Health Canada Product Monograph, available at http://purdue.ca/wp-content/uploads/2020/12/OXYNEO-PM-E-Aug2020.pdf.; Health Canada
Drug and Health Product Register, available at https://hpr-rps.hres.ca/details.php?drugproductid=4536&query=OXYNEO.
                                                                                                                                            444
                19-23649-rdd        Doc 3428-4       Filed 08/05/21 Entered 08/05/21 15:09:59                   Appendix A
                                                       - Part 3 Pg 146 of 148




Oxygesic (Oxycodone Hydrochloride Prolonged
Release) Oral Tablets
• Market: Germany
• Company: Mundipharma Limited Liability
  Company
• Product number: 41153
• Approval date: May 15, 1998
• Active ingredients: oxycodone hydrochloride
• Dosage form and route: Prolonged release
  tablets
• Strengths: 5mg, 10mg, 20mg, 40mg, 80mg,
  120mg
• Indicated for use to treat severe pain.


Sources: Federal Institute for Drugs and Medical Devices, available at https://portal.dimdi.de/amguifree/am/search.xhtml.
World Brand Designs, https://worldbranddesign.com/new-packaging-patient-centered-design-approach-for-pharmaceutical-brands-and-independent-
end-users/.
                                                                                                                                              445
                19-23649-rdd         Doc 3428-4         Filed 08/05/21 Entered 08/05/21 15:09:59                     Appendix A
                                                          - Part 3 Pg 147 of 148




OxyContin (Oxycodone Hydrochloride Modified
Release) Oral Tablets
• Market: Australia
• Company: Mundipharma Pty Ltd
• Product ID: MFCOXYCR10720
• Approval date: October 22, 2013
• Active ingredients: oxycodone
  hydrochloride
• Dosage form and route: Modified release
  tablets
• Strengths: 10mg, 15mg, 20mg, 30mg,
  40mg, 80mg
• Indicated “for the management of severe
  pain.”

Source: Australian Register of Therapeutic Goods, available a https://tga-search.clients.funnelback.com/s/search.html?query=oxycontin&collection=tga-
artg. ABC News, https://www.abc.net.au/news/2019-12-23/mundipharma-hit-by-fine-for-misleading-local-doctors-over-opiods/11823280
                                                                                                                                                        446
               19-23649-rdd        Doc 3428-4        Filed 08/05/21 Entered 08/05/21 15:09:59                 Appendix A
                                                       - Part 3 Pg 148 of 148




OxyContin (Oxycodone Hydrochloride Prolonged-
Release) Oral Tablets
• Market: China
• Company: Napp Pharmaceuticals Ltd
• Registration number: H20090477-
  H20090480
• Approval date: May 27, 2009
• Active ingredients: oxycodone
  hydrochloride
• Dosage form and route: Prolonged-
  release tablets
• Strengths: 5mg, 10mg, 20mg, 40mg
• Indicated to relieve persistent
  moderate to severe pain

Source: Mundipharma core products, available at https://www.mundipharma.com.cn/Html/Page-content/?PID=5&CID=17. National Medical Products
Administration, search of imported drugs.
                                                                                                                                            447
